EXHIBIT 10.1
 
80,000,000 Shares of Common Stock
 
Gryphon Gold Corporation
 
Underwriting Agreement
 
May 13, 2011
 
Roth Capital Partners, LLC,
for itself and on behalf of the Canadian Underwriter
24 Corporate Plaza Drive
Newport Beach, California 92660
 
Ladies and Gentlemen:


Pursuant to this Underwriting Agreement (this “Agreement”), Gryphon Gold
Corporation, a Nevada corporation (the “Company”), proposes to issue and sell to
Roth Capital Partners, LLC (the “U.S. Underwriter”) and Acumen Capital Finance
Partners Limited (the “Canadian Underwriter”) (each of the U.S. Underwriter and
the Canadian Underwriter, an “Underwriter”, and, collectively,
the “Underwriters”) 80,000,000 authorized but unissued shares (the “Underwritten
Shares”) of Common Stock, par value $0.001, of the Company (the “Common Stock”),
in the aggregate, and, at the election of the Underwriters, up to an additional
12,000,000 shares of Common Stock in the aggregate for the purpose of covering
over-allotments (“Additional Shares”), if any. The Underwritten Shares and
Additional Shares are collectively referred to as the “Shares”.
 
The Company has prepared and filed with the United States Securities and
Exchange Commission (the “Commission”), in accordance with the provisions of the
United States Securities Act of 1933, as amended, and the rules and regulations
thereunder (collectively, the “Securities Act”), a registration statement on
Form S-1 (File No. 333-172083) under the Securities Act (as amended,
the “Initial Registration Statement”), including a prospectus regarding the
offering of the Shares. The Initial Registration Statement and any
post-effective amendment thereto, each in the form heretofore delivered to the
Underwriters, have been declared effective by the Commission in such form.
 
Except where the context otherwise requires, “Registration Statement,” as used
herein, shall collectively refer to the various parts of the Initial
Registration Statement and any registration statement increasing the size of the
offering filed pursuant to Rule 462(b) under the Securities Act, which became
effective upon filing (a “Rule 462(b) Registration Statement”), in each case,
including all exhibits thereto and all documents filed as a part thereof or
incorporated or deemed to be incorporated by reference therein, and including
the information contained in the form of final prospectus filed with the
Commission pursuant to Rule 424(b) under the Securities Act and deemed by virtue
of Rule 430A or 430C under the Securities Act to be part of the Initial
Registration Statement at the time of such Initial Registration Statement’s
effectiveness (the “Effective Time”), each as amended or supplemented as of the
Effective Time or such part of the Rule 462(b) Registration Statement, if any,
became or hereafter becomes effective.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Any preliminary prospectus included in the Initial Registration Statement or
filed with the Commission pursuant to Rule 424(a) under the Securities Act is
hereinafter called a “U.S. Preliminary Prospectus”; the U.S. Preliminary
Prospectus relating to the Shares that was included in the Registration
Statement, as amended or supplemented, immediately prior to the Applicable Time
(as defined below) is hereinafter called the “Pricing Prospectus”; such final
prospectus, in the form first filed pursuant to Rule 424(b) under the Securities
Act, is hereinafter called the “U.S. Prospectus”; and any “issuer free writing
prospectus” as defined in Rule 433 under the Securities Act relating to the
Shares is hereinafter called an “Issuer Free Writing Prospectus.” As used
herein, “Permitted Free Writing Prospectuses” means the Issuer Free Writing
Prospectuses listed on Schedule I attached hereto. The Underwriters have not
offered or sold, and will not offer or sell, without the Company’s consent, any
Shares by means of any “free writing prospectus” (as defined in Rule 405 under
the Securities Act) that is required to be filed by the Underwriters with the
Commission pursuant to Rule 433 under the Securities Act, other than a Permitted
Free Writing Prospectus. For the purposes of this Agreement, the “Applicable
Time” shall mean 10:00 a.m. (Pacific time) on the date of this Agreement.
 
“Disclosure Package,” as used herein, means the Pricing Prospectus as
supplemented by any Permitted Free Writing Prospectuses listed on Schedule I
attached hereto and any other information, documents or materials listed on
Schedule II attached hereto, taken as a whole, as of the Applicable Time.
 
Any reference herein to the Registration Statement, the U.S. Preliminary
Prospectus, the Pricing Prospectus, the U.S. Prospectus or any Permitted Free
Writing Prospectus shall be deemed to refer to and include the documents, if
any, incorporated by reference, or deemed to be incorporated by reference,
therein (each, a “U.S. Incorporated Document,” and, collectively, the “U.S.
Incorporated Documents”), including, unless the context otherwise requires, the
documents, if any, filed as exhibits to such U.S. Incorporated Documents. Any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the U.S. Preliminary Prospectus, the Pricing
Prospectus, the U.S. Prospectus or any Permitted Free Writing Prospectus shall
be deemed to refer to and include the filing of any document under the United
States Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder (collectively, the “Exchange Act”) on or after the
initial effective date of the Registration Statement, or the date of the U.S.
Preliminary Prospectus, the Pricing Prospectus, the U.S. Prospectus or such
Permitted Free Writing Prospectus, as the case may be, and deemed to be
incorporated therein by reference.
 
All references in this Agreement to the Registration Statement, the U.S.
Preliminary Prospectus, the Pricing Prospectus, the U.S. Prospectus, or any
Permitted Free Writing Prospectus or any amendments or supplements to any of the
foregoing, shall be deemed to include any copy thereof filed with the Commission
pursuant to its Electronic Data Gathering, Analysis and Retrieval System
(“EDGAR”).
 
The Company has prepared and filed with the British Columbia Securities
Commission (the “BCSC”) as principal regulator under Multilateral Instrument
11-102 (“MI 11-102”) and the securities commissions (together with the BCSC, the
“Canadian Authorities”) of each of the provinces of Alberta, Saskatchewan, and
Ontario (together with British Columbia, the “Qualifying Provinces”) a
preliminary short form prospectus, dated February 4, 2011, in
 
 
2
 

--------------------------------------------------------------------------------

 
 
 
accordance with MI 11-102, National Instrument 44-101 (“NI 44-101”), National
Policy 11-202 (“NP 11-202”), and National Instrument 44-103 (“NI 44-103”), as
applicable (such preliminary short form prospectus, as amended, or as amended
and restated, the “Canadian Preliminary Prospectus”).
 
As used in this Agreement, “Canadian Prospectus” shall mean the final short form
prospectus of the Company, to be filed in accordance with NP 11-202, MI 11-102,
NI 44-101, and NI 44-103, as applicable, in the Qualifying Provinces. Any
reference herein to any Canadian Preliminary Prospectus and the Canadian
Prospectus shall be deemed to include the documents of the Company incorporated
by reference therein pursuant to NI 44-101 and that were or are filed with the
Canadian Authorities (each, a “Canadian Incorporated Document”, and,
collectively, the “Canadian Incorporated Documents”). The Canadian Preliminary
Prospectus and the Canadian Prospectus, any supplement or amendment thereto, or
any amendment and restatement thereof, and the Canadian Incorporated Documents
are herein collectively referred to as the “Canadian Offering Documents”.
 
If the Underwriters consider it advisable, the Underwritten Shares may be
offered for sale by the Canadian Underwriter outside of Canada and the United
States (such outside jurisdictions, the “Foreign Jurisdictions”), provided that
sales in such Foreign Jurisdictions, if any, are in accordance with applicable
laws and do not require the filing of a prospectus or registration of securities
or similar requirement in the Foreign Jurisdictions.
 
As used in this Agreement, “Business Day” shall mean each Monday, Tuesday,
Wednesday, Thursday and Friday which is not a day on which banking institutions
in New York, New York or Calgary, Alberta are generally authorized or obligated
by law or executive order to close. The terms “herein,” “hereof,” “hereto,”
“hereinafter” and similar terms, as used in this Agreement, shall in each case
refer to this Agreement as a whole and not to any particular section, paragraph,
sentence or other subdivision of this Agreement. The term “or,” as used herein,
is not exclusive.
 
The Company and the Underwriters hereby agree as follows:
 
1.           Sale and Purchase. On the basis of the representations, warranties
and agreements herein contained, but subject to the terms and conditions herein
set forth, the Company agrees to issue and sell to each Underwriter, and each
Underwriter, severally and not jointly, agrees to purchase from the Company, the
Underwritten Shares in the numbers set forth on Schedule II hereto. The pricing
terms of the purchase of the Shares by the Underwriters and the pricing terms of
the offering of the Shares to the public are as set forth in Schedule II hereto.
 
In addition, the Company hereby grants to the Underwriters, acting severally and
not jointly, the option to purchase, and upon the basis of the warranties and
representations and subject to the terms and conditions herein set forth, upon
the exercise of such option by the Underwriters, the Underwriters shall have the
right to purchase from the Company, all or a portion of the Additional Shares as
may be necessary solely to cover over-allotments, if any, made in connection
with the offering of the Underwritten Shares, up to the numbers set forth on
Schedule II hereto, at the same purchase price per Share to be paid by the
Underwriters to the Company for the Underwritten Shares. In the event and to the
extent that the Underwriters shall
 
 
3
 

--------------------------------------------------------------------------------

 
 
exercise the election to purchase Additional Shares as herein provided, then the
Company agrees to sell to each Underwriter, and each Underwriter, severally and
not jointly, agrees to purchase from the Company, that portion of the number of
Additional Shares requested by the Underwriters in accordance with the previous
sentence. This option may be exercised by either or both Underwriters, in their
respective discretion, at any time and from time to time on or before the
thirtieth (30th) day following the date hereof by written notice provided by
such exercising Underwriter(s) to the Company. Such notice shall set forth the
aggregate number of Additional Shares as to which the option is being exercised,
and the date and time when the Additional Shares are to be delivered (such date
and time being herein referred to as the “Additional Time of Purchase”);
provided, however, that the Additional Time of Purchase shall not be earlier
than the Time of Purchase (as defined below), nor earlier than the next Business
Day or later than the tenth (10th) Business Day after the date on which the
option shall have been exercised.
 
2.           Payment and Delivery. Against payment by or on behalf of each
Underwriter of the purchase price for the Underwritten Shares by wire transfer
of Federal (same-day) funds to the account(s) specified by the Company to the
Underwriters at least forty-eight (48) hours in advance, the Shares to be
purchased by the Underwriters hereunder, in uncertificated form, and registered
in such name(s) as the Underwriters may request upon at least forty-eight
(48) hours’ prior notice to the Company, shall be delivered by or on behalf of
the Company, if to the U.S. Underwriter, through the facilities of The
Depository Trust Company or its designated custodian for the account of the U.S.
Underwriter, and if to the Canadian Underwriter, through the facilities of CDS
Clearing and Depository Services Inc. or its designated custodian for the
account of the Canadian Underwriter. Such payment and delivery shall be made at
5:30 a.m. (Pacific time), on May 18, 2011 (the “Closing Date”) (unless another
time shall be agreed to in writing by the Underwriters and the Company). The
time at which such payment and delivery are to be made is hereinafter sometimes
called the “Time of Purchase”.
 
Payment of the purchase price for any Additional Shares shall be made at the
Additional Time of Purchase in the same manner as the payment for the
Underwritten Shares, as described above. Electronic transfer of the Shares shall
be made as directed by the Underwriters, in such name(s) and in such
denomination(s) as the Underwriters shall specify. The Time of Purchase and the
Additional Time of Purchase (if any) are sometimes each referred to herein as a
“Closing Date.”
 
Deliveries of the documents described in Section 6 hereof with respect to the
purchase of the Shares shall be made, if for the U.S. Underwriter, at the
offices of Paul, Hastings, Janofsky & Walker, LLP, counsel to the U.S.
Underwriter, located at 1117 S. California Ave., Palo Alto, California 94304,
and if for the Canadian Underwriter, at the offices of Blake, Cassels & Graydon
LLP, counsel to the Canadian Underwriter, located at 855 – 2nd Street S.W.,
Suite 3500, Bankers Hall East Tower, Calgary, Alberta, Canada, T2P 4J8, at 5:30
a.m. (Pacific time) on the applicable Closing Date.
 
The Canadian Underwriter shall offer, sell and distribute the Shares to the
public in the Qualifying Provinces only as permitted by the Securities Act and
Canadian Securities Laws (as defined below). Any agreements between the Canadian
Underwriter and other investment dealers and brokers with respect to the Shares
will contain similar restrictions to the foregoing.
 
 
4
 

--------------------------------------------------------------------------------

 
 
3.           Representations and Warranties of the Company. The Company
represents and warrants to, and agrees with, each of the Underwriters that:
 
(a)           Registration Statement and U.S. Prospectus.
 
(i)         The Registration Statement has heretofore become effective under the
Securities Act; no stop order of the Commission preventing or suspending the use
of the U.S. Preliminary Prospectus, the Pricing Prospectus, the U.S. Prospectus
or any Permitted Free Writing Prospectus, or the effectiveness of the
Registration Statement, has been issued, and no proceedings for such purpose
have been instituted or, to the Company’s knowledge, are contemplated by the
Commission;
 
(ii)         Other than any Rule 462(b) Registration Statement, no other
document with respect to the Initial Registration Statement has heretofore been
filed with the Commission;
 
(iii)         The Registration Statement complied when it became effective,
complies as of the Effective Time and, as amended or supplemented, at the Time
of Purchase and at any Additional Time of Purchase, as the case may be, and at
all times during which a prospectus is required by the Securities Act to be
delivered (whether physically or through compliance with Rule 172 under the
Securities Act or any similar rule) in connection with any sale of Shares, will
comply, in all material respects, with the applicable requirements of the
Securities Act; the Registration Statement did not, as of the Effective Time,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; the Disclosure Package does not include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; the U.S. Prospectus will comply, as of the date that it is
filed with the Commission, the Time of Purchase and the Additional Time of
Purchase, as applicable, and at all times during which a prospectus is required
by the Securities Act to be delivered (whether physically or through compliance
with Rule 172 under the Securities Act or any similar rule) in connection with
any sale of Shares, in all material respects, with the applicable requirements
of the Securities Act (including, without limitation, Section 10(a) of the
Securities Act); at no time during the period that begins on the earlier of the
date of the U.S. Prospectus and the date the U.S. Prospectus is filed with the
Commission and ends at the later of the Time of Purchase, the Additional Time of
Purchase and the end of the period during which a prospectus is required by the
Securities Act to be delivered (whether physically or through compliance with
Rule 172 under the Securities Act or any similar rule) in connection with any
sale of Shares did or will the U.S. Prospectus, as then amended or supplemented,
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; each Permitted Free
Writing Prospectus, if any, does not conflict with the information contained in
the Registration Statement, the Disclosure Package or the U.S. Prospectus, and
at no time during the period that begins on the date of such Permitted Free
Writing Prospectus and ends at the Time of Purchase
 
5
 

--------------------------------------------------------------------------------

 
 
and at the Additional Time of Purchase, as applicable, did or will any Permitted
Free Writing Prospectus include an untrue statement of a material fact or, when
taken together with the information contained in the U.S. Prospectus, omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that the Company makes no representation or warranty in this
Section 3(a) with respect to any statement contained in the Registration
Statement, the U.S. Prospectus or any Permitted Free Writing Prospectus in
reliance upon and in conformity with information concerning the Underwriters
that is furnished in writing by the Underwriters to the Company expressly for
use in the Registration Statement, the U.S. Prospectus or such Permitted Free
Writing Prospectus, it being understood and agreed that the only such
information furnished by the Underwriters consists of the information described
as such in Section 8(f) hereof; each U.S. Incorporated Document, at the time
such document was filed with the Commission, complied, in all material respects,
with the requirements of the Exchange Act and did not include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.
 
(b)           Canadian Offering Documents.
 
(i)         The Company meets the eligibility requirements for use of a short
form prospectus under NI 44-101; a receipt has heretofore been issued by the
BCSC as principal regulator for the Canadian Preliminary Prospectus; no order
preventing or suspending the use of the Canadian Preliminary Prospectus or the
Canadian Prospectus or preventing the distribution of the Shares has been issued
and no proceeding for that purpose has been initiated or, to the knowledge of
the Company, threatened, by any of the Canadian Authorities.
 
(ii)         Each Canadian Incorporated Document, at the time filed with the
Canadian Authorities, conformed in all material respects with the requirements
of Canadian Securities Laws, as defined below, and no Canadian Incorporated
Document contained any untrue statement of a material fact (as such term is
defined in the Canadian Securities Laws, a “Canadian Material Fact”), or omitted
to state a Canadian Material Fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; and any
further Canadian Incorporated Documents to be filed in connection with the
Canadian Prospectus will conform in all materials respects with the requirements
of Canadian Securities Laws and will not contain any untrue statement of a
Canadian Material Fact or omit to state a Canadian Material Fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. As used herein, “Canadian Securities Laws” shall
mean the securities statutes of each of the Qualifying Provinces and the
respective regulations and rules made and forms prescribed thereunder together
with all applicable published policies, orders, rulings, instruments, blanket
orders, and notices of the Canadian Authorities of the Qualifying Provinces.
 
(iii)         Each delivery by the Company to the Underwriters of a Canadian
Offering Document shall constitute a representation and warranty by the Company
to the Underwriters that, as of the date of delivery: (1) all information and
statements contained therein are true and correct in all material respects;
(2) no information or statement contained therein contains a “misrepresentation”
(as such term is defined in the Canadian Securities Laws); (3) no
 
 
6
 

--------------------------------------------------------------------------------

 
 
information or statement contained therein contains any untrue, false, or
misleading statement of Canadian Material Fact or omits any Canadian Material
Fact which is required to be stated or is necessary to make the statements and
information therein not misleading in light of the circumstances in which they
were made; (4) the information and statements contained therein constitute full,
true, and plain disclosure of all “material facts” (as such term is defined in
the Canadian Securities Laws) relating to the Company and its Subsidiaries (as
defined below) taken as a whole and to the Shares; and (5) each Canadian
Offering Document complies in all material respects with the Canadian Securities
Laws; provided, however, that the representations and warranties contained in
clauses (1) through (4) shall not apply to any information contained in or
omitted from any Canadian Offering Document in reliance upon and in conformity
with information furnished in writing to the Company by or on behalf of any
Underwriter specifically for use therein. The parties hereto agree that such
information provided by or on behalf of any Underwriter consists solely of the
material referred to in Section 8(f) hereof. The delivery of any Canadian
Offering Document shall constitute the consent of the Company to the use of such
Canadian Offering Document by the Underwriters for the offering of the Shares
contemplated hereby. For purposes of this Agreement, all references to any
Canadian Offering Document shall be deemed to include the copy thereof filed
with the Canadian Authorities pursuant to the System for Electronic Document
Analysis and Retrieval (“SEDAR”) or any successor system.
 
(c)           Distributed Materials; Not an Ineligible Issuer. Prior to the
execution of this Agreement, the Company has not, directly or indirectly,
offered or sold any Shares by means of any “prospectus” (within the meaning of
the Securities Act or the Canadian Securities Laws) or used any “prospectus”
(within the meaning of the Securities Act or the Canadian Securities Laws) in
connection with the offer or sale of the Shares, in each case other than the
Permitted Free Writing Prospectuses, if any; the Company has not, directly or
indirectly, prepared, used or referred to any Permitted Free Writing Prospectus
except in compliance with Rule 163 or with Rules 164 and 433 under the
Securities Act; assuming that such Permitted Free Writing Prospectus is so sent
or given after the Registration Statement was filed with the Commission (and
after such Permitted Free Writing Prospectus was, if required pursuant to
Rule 433(d) under the Securities Act, filed with the Commission), the sending or
giving, by the Underwriters, of any Permitted Free Writing Prospectus will
satisfy the provisions of Rule 164 and Rule 433 (without reliance on subsections
(b), (c) and (d) of Rule 164) under the Securities Act; the conditions set forth
in one or more of subclauses (i) through (iv), inclusive, of Rule 433(b)(1)
under the Securities Act are satisfied, and the registration statement relating
to the offering of the Shares contemplated hereby, as initially filed with the
Commission, includes a prospectus that, other than by reason of Rule 433 or
Rule 431 under the Securities Act, satisfies the requirements of Section 10 of
the Securities Act; neither the Company nor the Underwriters are disqualified,
by reason of subsection (f) or (g) of Rule 164 under the Securities Act, from
using, in connection with the offer and sale of the Shares, “free writing
prospectuses” (as defined in Rule 405 under the Securities Act) pursuant to
Rules 164 and 433 under the Securities Act; the Company is not an “ineligible
issuer” (as defined in Rule 405 under the Securities Act) as of the eligibility
determination date for purposes of Rules 164 and 433 under the Securities Act
with respect to the offering of the Shares contemplated by the Registration
Statement; the Company is subject to the reporting requirements of Section 13 or
15(d) of the Exchange Act.
 
(d)           Capitalization. As of the date of this Agreement, the Company has
an authorized and outstanding capitalization as set forth in the Disclosure
Package and the Canadian
 
7
 

--------------------------------------------------------------------------------

 
 
 
Offering Documents and, as of the Time of Purchase, the Company shall have an
authorized and outstanding capitalization as set forth in the Disclosure Package
and the Canadian Offering Documents (subject, in each case, to the issuance of
shares of Common Stock upon exercise of stock options and warrants disclosed as
outstanding in the Registration Statement, excluding the exhibits thereto, the
Canadian Preliminary Prospectus, excluding the exhibits thereto, the U.S.
Prospectus, and the Canadian Prospectus and the grant of options under existing
stock option plans described in the Registration Statement, excluding the
exhibits thereto, the Canadian Preliminary Prospectus, excluding the exhibits
thereto, the U.S. Prospectus, and the Canadian Prospectus); all of the issued
and outstanding shares of capital stock, including the Shares, of the Company
have been duly authorized and validly issued and are fully paid and
non-assessable, have been issued in compliance with all applicable securities
laws and were not issued in violation of any preemptive right, resale right,
right of first refusal or similar right; the Common Stock is quoted for trading
on the OTC Bulletin Board (the “OTCBB”) and the Shares will be admitted and
authorized for trading the Toronto Stock Exchange (“TSX”), subject to any
necessary approvals under the listing requirements thereof.
 
(e)           Due Incorporation. The Company has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of Nevada, with full corporate power and authority to own, lease and operate its
properties and conduct its business as described in the Registration Statement,
the U.S. Prospectus, the Permitted Free Writing Prospectuses, if any, and the
Canadian Offering Documents, to execute and deliver this Agreement and to issue,
sell and deliver the Shares as contemplated herein.
 
(f)           Foreign Qualifications. The Company is duly qualified to do
business as a foreign corporation and is in good standing in each jurisdiction
where the ownership or leasing of its properties or the conduct of its business
requires such qualification, except where the failure to be so qualified and in
good standing would not, individually or in the aggregate, be reasonably
expected to (i) have a material adverse effect on the business, prospects,
properties, management, financial condition or results of operations of the
Company and the Subsidiaries (as defined below), taken as a whole, or
(ii) prevent or interfere with consummation of the transactions contemplated
hereunder or in connection herewith or (the occurrence of any such effect or any
such prevention or interference or any such result described in the foregoing
clauses (i) and (ii) being herein referred to as a “Material Adverse Effect”).
 
(g)           Subsidiaries. The Company has no material subsidiaries (as defined
under the Securities Act and the Canadian Securities Laws) other than Borealis
Mining Company, a Nevada corporation, and Gryphon Nevada Eagle Holding Company,
a Nevada corporation (collectively, the “Subsidiaries”); except as disclosed in
the Registration Statement, the U.S. Prospectus, the Permitted Free Writing
Prospectuses, if any, and the Canadian Offering Documents (i) the Company owns,
directly or indirectly, all of the issued and outstanding capital stock or other
equity interests of each of the Subsidiaries and (ii) the Company does not own,
directly or indirectly, any shares of stock or any other equity interests or
long-term debt securities of any corporation, firm, partnership, joint venture,
association or other entity; complete and correct copies of the charter and
by-laws of the Company and all of the Subsidiaries and all amendments thereto
have been furnished to the Underwriters, and no
 
 
8
 

--------------------------------------------------------------------------------

 
 
changes therein will be made on or after the date hereof through and including
the Time of Purchase and the Additional Time of Purchase, as applicable; each
Subsidiary has been incorporated or organized in accordance with applicable laws
and regulations of its respective jurisdiction of formation, is validly existing
as a corporation in good standing under the laws of the jurisdiction of its
incorporation, with full corporate or limited liability company power and
authority to own, lease and operate its properties and to conduct its business
as described in the Registration Statement, the U.S. Prospectus, the Permitted
Free Writing Prospectuses, if any, and the Canadian Offering Documents; each
Subsidiary is qualified to do business as a foreign corporation or a limited
liability company, as the case may be, and is in good standing in each
jurisdiction where the ownership or leasing of its properties or the conduct of
its business requires such qualification, except where the failure to be so
qualified and in good standing would not, individually or in the aggregate, have
a Material Adverse Effect, and the Company has furnished to the Underwriters a
correct and compete list of all such foreign jurisdictions with respect to each
of the Subsidiaries; except as disclosed in the Registration Statement, the U.S.
Prospectus, the Permitted Free Writing Prospectuses, if any, and the Canadian
Offering Documents, all of the outstanding shares of capital stock or other
equity interests of each of the Subsidiaries have been duly authorized and
validly issued, are fully paid and non-assessable, have been issued in
compliance with all applicable securities laws, were not issued in violation of
any preemptive right, resale right, right of first refusal or similar right and
are owned by the Company subject to no security interest, lien or other
encumbrance or any adverse claims; except as disclosed in the Registration
Statement, the U.S. Prospectus, the Permitted Free Writing Prospectuses, if any,
and the Canadian Offering Documents, no options, warrants or other rights to
purchase, agreements or other obligations to issue or other rights to convert
any obligation into shares of capital stock or equity interests in the
Subsidiaries are outstanding; the Company has no “significant subsidiary,” as
that term is defined in Rule 1-02(w) of Regulation S-X promulgated by the
Commission.
 
(h)           Authorization, Issuance. The Company has the corporate power and
authority to enter into this Agreement and to authorize, issue and sell the
Shares as contemplated by this Agreement. All corporate action required to be
taken by the Company for the authorization, issuance and sale of the Shares has
been duly and validly taken. The Shares have been duly and validly authorized.
When the Shares have been issued and delivered against payment therefor as
provided herein, the Shares, when so issued and sold, will be duly and validly
issued, fully paid and non-assessable and free of all statutory and contractual
preemptive rights, resale rights, rights of first refusal and similar rights and
will be free of any restriction upon the voting or transfer thereof pursuant to
Chapter 78 of the Nevada Revised Statutes or the Company’s charter or by-laws or
any agreement or other instrument to which the Company is a party. The Shares
will conform in all material respects to the description thereof contained in
the Registration Statement, the Disclosure Package, the U.S. Prospectus, and the
Canadian Offering Documents.
 
(i)           Description of Capital Stock. The capital stock of the Company,
including the Shares, conforms in all material respects to each description
thereof, if any, contained or incorporated by reference in the Registration
Statement, the U.S. Prospectus, the Permitted Free Writing Prospectuses, if any,
and the Canadian Offering Documents.
 
(j)           Due Authorization. This Agreement has been duly authorized,
executed and delivered by the Company and constitutes a valid, legal and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as rights to
 
 
9
 

--------------------------------------------------------------------------------

 
 
 
indemnity hereunder may be limited by federal or state securities laws in the
United States or by Canadian Securities Laws in Canada and except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws of general applicability affecting the rights of
creditors generally, (ii) as enforceability of any indemnification or
contribution provision may be limited under the federal and state securities
laws in the United States or by federal and provincial laws in Canada, and
(iii) that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to the equitable defenses and to the discretion
of the court before which any proceeding therefor may be brought.
 
(k)           No Violation. Neither the Company nor any of the Subsidiaries is
in breach or violation of or in default under (nor has any event occurred which
would constitute any event which, with notice, lapse of time or both, would
result in any breach or violation of or constitute a default under or give rise
to any right of termination, cancellation or acceleration under) (A) its charter
or by-laws, or (B) any indenture, mortgage, deed of trust, bank loan or credit
agreement or other evidence of indebtedness, or any license, lease, contract or
other agreement or instrument to which it is a party or by which it or any of
its properties may be bound or affected, or (C) any federal, state, provincial,
local or foreign law, regulation or rule, or (D) any rule or regulation of any
self-regulatory organization or other non-governmental regulatory authority
(including, without limitation, any applicable rules and regulations of the
OTCBB or the TSX), or (E) any decree, judgment or order applicable to it or any
of its properties; except, in the cases of clause (B), (C), (D) and (E), where
such occurrence would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect.
 
(l)           No Conflict. The execution, delivery and performance of this
Agreement, the issuance and sale of the Shares and the consummation of the
transactions contemplated hereby will not conflict with, result in any breach or
violation of or constitute a default under (nor constitute any event which, with
notice, lapse of time or both, would result in any breach or violation of or
constitute a default under or give rise to any right of termination,
cancellation or acceleration under) (or result in the creation or imposition of
a lien, charge or encumbrance on any property or assets of the Company or any
Subsidiary pursuant to) (A) the charter or by-laws of the Company or any of the
Subsidiaries, or (B) any indenture, mortgage, deed of trust, bank loan or credit
agreement or other evidence of indebtedness, or any license, lease, contract or
other agreement or instrument to which the Company or any of the Subsidiaries is
a party or by which any of them or any of their respective properties may be
bound or affected, or (C) any federal, state, provincial, local or foreign law,
regulation or rule, or (D) any rule or regulation of any self-regulatory
organization or other non-governmental regulatory authority (including, without
limitation, any applicable rules and regulations of the OTCBB or the TSX), or
(E) any decree, judgment or order applicable to the Company or any of the
Subsidiaries or any of their respective properties; except, in the cases of
clause (B), (C), (D) and (E), where such occurrence would not, individually or
in the aggregate, be reasonably expected to have a Material Adverse Effect.
 
(m)           No Consents Required. No approval, authorization, consent or order
of or filing with any federal, state, provincial, local or foreign governmental
or regulatory commission, board, body, authority or agency, or of or with any
self-regulatory organization or other non-governmental regulatory authority, or
approval of the shareholders of the Company, is required in connection with the
issuance and sale of the Shares or the consummation by the Company of
 
 
10
 

--------------------------------------------------------------------------------

 
 
the transactions contemplated hereby, other than (i) registration of the Shares
under the Securities Act, which has been effected, (ii) any necessary
qualification under the Canadian Securities Laws and the securities or blue sky
laws of the various jurisdictions in which the Shares are being offered by the
Underwriters, (iii) under the Conduct Rules of the Financial Industry Regulatory
Authority, Inc. (“FINRA”); or (iv) any necessary approvals under the listing
requirements of the TSX.
 
(n)           No Rights. Except as described in the Registration Statement
(excluding the exhibits thereto), the Canadian Preliminary Prospectus, the U.S.
Prospectus, and the Canadian Prospectus, and the rights granted to the
Underwriters in the Warrants (as defined below), (i) no person has the right,
contractual or otherwise, to cause the Company to issue or sell to such person
any shares of Common Stock or shares of any other capital stock or other equity
interests of the Company, (ii) no person has any preemptive rights, resale
rights, rights of first refusal or other rights to purchase any shares of Common
Stock or shares of any other capital stock of or other equity interests in the
Company, (iii) no person has the right to act as an underwriter or as a
financial advisor to the Company in connection with the offer and sale of the
Shares, and (iv) no person has the right, contractual or otherwise, to cause the
Company to register under the Securities Act any shares of Common Stock or
shares of any other capital stock of, or other equity interests or securities
in, the Company, or to include any such shares or interests or securities in the
Registration Statement or in the offering contemplated thereby.
 
(o)           Permits. Each of the Company and the Subsidiaries has all
necessary licenses, authorizations, consents and approvals and has made all
necessary filings required under any applicable law, regulation or rule, and has
obtained all necessary licenses, authorizations, consents and approvals from
other persons, in order to conduct their respective businesses, except where the
failure to have or obtain such licenses, authorizations, consents and approvals
would not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect; neither the Company nor any of the Subsidiaries is in
violation of, or in default under, or has received notice of any proceedings
relating to revocation or modification of, any such license, authorization,
consent or approval or any federal, state, provincial, local or foreign law,
regulation or rule or any decree, order or judgment applicable to the Company or
any of the Subsidiaries, except where such violation, default, revocation or
modification would not, individually or in the aggregate, be reasonably expected
to have a Material Adverse Effect.
 
(p)           Mining Rights.
 
(i)         Either the Company or a Subsidiary holds Mining Rights (as defined
below) in respect of all of the Mineral Properties (defined below).  “Mining
Rights” means marketable title, freehold title, leases, mining concessions,
mining claims, licenses of occupation, participating interests or other
conventional property or proprietary interests or rights recognized in the
jurisdiction in which a particular property is located, in respect of the ore
bodies and minerals located therein under valid, subsisting and enforceable
title documents, or other recognized and enforceable agreements or instruments,
sufficient to permit the Company or a Subsidiary to explore for mineral deposits
relating thereto, free and clear of any liens, charges or
encumbrances.  “Mineral Properties” means the material mineral properties of the
Company as disclosed in or incorporated by reference in the Registration
Statement, the U.S. Prospectus, the Permitted Free Writing Prospectuses, if any,
and the Canadian Offering Documents,  including, without limitation, the
“Borealis Property” (as described therein) located along the Aurora-Bodie trend
in the State of Nevada.
 
10
 

--------------------------------------------------------------------------------

 
 
(ii)         All material Mining Rights in which the Company or any Subsidiary
holds an interest or right have been validly registered and recorded in
accordance with all applicable laws and are valid and subsisting, and each of
the Mining Rights and each of the documents, agreements and instruments and
obligations relating thereto is currently in good standing in the name of the
Company or a Subsidiary.
 
(iii)         Neither the Company nor any Subsidiary has received any notice of
the revocation, adverse modification or cancellation of, or any intention to
revoke, adversely modify or cancel, any of the instruments conferring Mining
Rights in respect of the Mineral Properties.
 
(iv)         The disclosure regarding the Mineral Properties and Mining Rights
of the Company and the Subsidiaries in the Registration Statement, the U.S.
Prospectus, the Permitted Free Writing Prospectuses, if any, and the Canadian
Offering Documents, accurately describes all material facts regarding the
Mineral Properties and all material Mining Rights held by the Company and the
Subsidiaries, and no other material property or assets are necessary for the
conduct of the business of the Company and the Subsidiaries as currently
conducted; except as disclosed in the Registration Statement, the U.S.
Prospectus, the Permitted Free Writing Prospectuses, if any, and the Canadian
Offering Documents, the Company does not know of any claim or the basis for any
claim that might or could materially and adversely affect the Company’s right to
use, transfer or explore for mineral deposits on such Mineral Properties and,
except as disclosed in the Registration Statement, the U.S. Prospectus, the
Permitted Free Writing Prospectuses, if any, and the Canadian Offering
Documents, the Company and the Subsidiaries hold interests in such Mineral
Properties free and clear of any material liens, charges or encumbrances and no
material commission, royalty, license fee or similar payment to any person with
respect to the Mineral Properties is payable.
 
(v)         All exploration activities on the Mineral Properties by the Company
or its Subsidiaries have been conducted in all material respects in accordance
with good exploration practices and in compliance with all applicable laws,
regulations and policies in all material respects.
 
(q)           Technical Reports.
 
(i)         Each of the Technical Reports (as defined below) complied in all
material respects with the requirements of NI 43-101 (as defined below) at the
time of filing thereof and each of the Technical Reports reasonably presented
the quantity of mineral resources attributable to the properties evaluated
therein as of the date stated therein based upon information available at the
time each of the Technical Reports was prepared; the Company made available to
the authors of the Technical Reports, prior to the issuance thereof and for the
purpose of preparing such reports, all information requested by them, which
information did not contain any misrepresentation at the time such information
was so provided. “Technical Reports” means, with respect to all of the Mineral
Properties, the technical reports disclosed in or incorporated by reference in
the Registration Statement, the U.S. Prospectus, the Permitted Free
 
12
 

--------------------------------------------------------------------------------

 
 
Writing Prospectuses, if any, and the Canadian Offering Documents, including,
without limitation, the documents entitled (A) “Canadian NI 43-101 Technical
Report on the Mineral Resources of the Borealis Gold Project Located in Mineral
County, Nevada, USA,” dated as of April 28, 2008, (B) “Canadian NI 43-101
Preliminary Assessment of the Mineral Resources of the Borealis Gold Project
Located in Mineral County, Nevada, USA,” dated as of September 2, 2008, (C) “NI
43-101 Pre-Feasibility Study of the Mineral Resources of the Borealis Gold
Project Located in Mineral County, Nevada, USA,” dated as of September 17, 2009,
and (D) “NI 43-101 Pre-Feasibility Study Update of the Mineral Resources of the
Borealis Gold Project Located in Mineral County, Nevada, USA,” dated as of April
25, 2011. “NI 43-101” means National Instrument 43-101 promulgated by the
Canadian Securities Administrators entitled “Standards of Disclosure for Mineral
Projects.”
 
(ii)         All of the material assumptions underlying the reserve and resource
estimates in each of the Technical Reports are, to the extent known to the
Company, reasonable and appropriate, and except as disclosed in the Registration
Statement, the U.S. Prospectus, the Permitted Free Writing Prospectuses, if any,
and the Canadian Offering Documents, the projected capital and operating costs
and estimated production relating to the Company’s Borealis project as
summarized in the Registration Statement, the U.S. Prospectus, the Permitted
Free Writing Prospectuses, if any, and the Canadian Offering Documents, are
realistically commercially achievable by the Company. Estimates of reserves as
described in the Registration Statement, the U.S. Prospectus, the Permitted Free
Writing Prospectuses, if any, and the Canadian Offering Documents, comply in all
material respects with all applicable federal, state, provincial and foreign
securities laws. The information set forth in the Registration Statement, the
U.S. Prospectus, the Permitted Free Writing Prospectuses, if any, and the
Canadian Offering Documents, relating to mineral reserves required to be
disclosed therein pursuant to all applicable federal, state, provincial and
foreign securities laws has been prepared by the Company and its consultants in
accordance with methods generally applied in the mining industry and conforms,
in all material respects, to the requirements of all applicable federal, state,
provincial and foreign securities laws.
 
(iii)         Each of the authors and consultants of the Technical Reports who
is referred to in any of the Registration Statement, the U.S. Prospectus, the
Permitted Free Writing Prospectuses, if any, or the Canadian Offering Documents
as being independent was, at the time of the applicable Technical Report,
“independent” (as such term is defined in NI 43-101). To the Company’s
knowledge, each such author continues to qualify as being “independent” (as such
term is defined in NI 43-101).
 
(iv)         The Company is in compliance in all material respects with the
provisions of NI 43-101 and has filed all technical reports required thereby and
there has been no change to any of the Technical Reports or the properties
evaluated therein of which the Company is aware that would require the filing of
new technical reports under NI 43-101.
 
(r)           Legal Proceedings. There are no actions, suits, claims,
investigations or proceedings pending or, to the Company’s knowledge, threatened
or contemplated, to which the Company or any of the Subsidiaries or any of their
respective directors or officers is or would be a party or of which any of their
respective properties is or would be subject at law or in equity, before or by
any federal, state, provincial, local or foreign governmental or regulatory
 
 
13
 

--------------------------------------------------------------------------------

 
 
commission, board, body, authority or agency, or before or by any
self-regulatory organization or other non-governmental regulatory authority or
the OTCBB or the TSX, except any such action, suit, claim, investigation or
proceeding which, if resolved adversely to the Company or any Subsidiary, would
not, individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect.
 
(s)           Independent Accountants. Each of Ernst & Young LLP, whose reports
on the consolidated financial statements of the Company and the Subsidiaries are
included or incorporated by reference in the Registration Statement, the U.S.
Prospectus, and the Canadian Offering Documents, and DeCoria Maichel & Teague,
is an independent registered public accountant with respect to the Company as
required by the Securities Act, the Canadian Securities Laws, and by the rules
of the Public Company Accounting Oversight Board and, to the best of the
Company’s knowledge, is registered as such.
 
(t)           Financial Statements. The financial statements included or
incorporated by reference in the Registration Statement, the U.S. Prospectus,
the Permitted Free Writing Prospectuses, if any, and the Canadian Offering
Documents, together with the related notes and schedules, present fairly in all
material respects the consolidated financial position of the Company and the
Subsidiaries as of the dates indicated and the consolidated results of
operations, cash flows and changes in shareholders’ equity of the Company for
the periods specified have been prepared in compliance with the applicable
requirements of the Securities Act and the Exchange Act and in conformity with
U.S. generally accepted accounting principles (“GAAP”) applied on a consistent
basis during the periods involved; the other financial and statistical data
contained or incorporated by reference in the Registration Statement, the U.S.
Prospectus, the Permitted Free Writing Prospectuses, if any, and the Canadian
Offering Documents, are accurately and fairly presented in all material respects
and prepared on a basis consistent with the financial statements and books and
records of the Company; there are no financial statements (historical or pro
forma) that are required to be included or incorporated by reference in the
Registration Statement, the U.S. Prospectus, or any of the Canadian Offering
Documents, that are not included or incorporated by reference as required; the
Company and the Subsidiaries do not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations),
not described in the Registration Statement (excluding the exhibits thereto),
the Canadian Preliminary Prospectus (excluding the exhibits thereto), the U.S.
Prospectus, and the Canadian Prospectus; and all disclosures contained or
incorporated by reference in the Registration Statement, the U.S. Prospectus and
the Permitted Free Writing Prospectuses, if any, regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G of the Exchange Act and Item 10 of
Regulation S-K under the Securities Act, to the extent applicable.
 
(u)           Absence of Material Changes. Subsequent to the respective dates as
of which information is given in the Registration Statement, the U.S.
Prospectus, the Permitted Free Writing Prospectuses, if any, and the Canadian
Offering Documents, in each case excluding any amendments or supplements to the
foregoing made after the execution of this Agreement, there has not been (i) any
event or occurrence that, individually or in the aggregate, has resulted in or
may result in a Material Adverse Effect, (ii) any obligation or liability,
direct or contingent (including any off-balance sheet obligations), incurred by
the Company or any Subsidiary, which, individually or in the aggregate, has
resulted in or may result in a Material Adverse
 
 
14
 

--------------------------------------------------------------------------------

 
 
Effect, (iii) any change in the capital stock of the Company, except for the
issuance of stock pursuant to the exercise of stock options or warrants
outstanding, or pursuant to the equity incentive plans of the Company in effect,
in each case, as of the dates as of which information is provided in the
Registration Statement, the U.S. Prospectus, and the Canadian Offering
Documents, or outstanding indebtedness of the Company or any Subsidiaries, or
(iv) any dividend or distribution of any kind declared, paid or made on the
capital stock of the Company or any Subsidiary.
 
(v)           Lock-Up Agreements. The Company has obtained, for the benefit of
the Underwriters, the agreement, in the form set forth as Exhibit A hereto or in
such other form as may be agreed by the Underwriters, of each of its directors
and officers as listed on Schedule III hereto (each, a “Lock-Up Agreement,” and,
collectively, the “Lock-Up Agreements”).
 
(w)           Not an Investment Company. Neither the Company nor any Subsidiary
is, and at no time during which a prospectus is required by the Securities Act
to be delivered (whether physically or through compliance with Rule 172 under
the Securities Act or any similar rule) in connection with any sale of Shares
will any of them be, and, after giving effect to the offering and sale of the
Shares and the application of the proceeds thereof, none of them will be, an
“investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended
(the “Investment Company Act”).
 
(x)           Good Title to Property. The Company and each of the Subsidiaries
have good and marketable title to all property (real and personal) described in
the Registration Statement, the U.S. Prospectus, the Permitted Free Writing
Prospectuses, if any, and the Canadian Offering Documents, as being owned by any
of them, free and clear of all liens, claims, security interests or other
encumbrances, except such as are described in the Registration Statement, the
U.S. Prospectus, the Permitted Free Writing Prospectuses, if any, and the
Canadian Offering Documents, or such as would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect; all of the
property described in the Registration Statement, the U.S. Prospectus, the
Permitted Free Writing Prospectuses, if any, and the Canadian Offering
Documents, as being held under lease by the Company or a Subsidiary is held
thereby under valid, subsisting and enforceable leases except such as would not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect.
 
(y)           Material Contracts. Except such as would not, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect, each
material contract, agreement and license listed as an exhibit to, described in
or incorporated by reference in the Registration Statement, the U.S. Prospectus,
the Permitted Free Writing Prospectuses, if any, and the Canadian Offering
Documents, to which the Company or any of its Subsidiaries is bound, is legal,
valid, binding, enforceable and in full force and effect against the Company or
such Subsidiary, as applicable, and, to the knowledge of the Company, each other
party thereto, except to the extent such enforceability is subject to (i) laws
of general application relating to bankruptcy, insolvency, moratorium and the
relief of debtors and (ii) the availability of specific performance, injunctive
relief and other equitable remedies. Neither the Company nor any of its
Subsidiaries nor, to the Company’s knowledge, any other party, is in material
breach or default with respect to any such contract, agreement or license. To
the Company’s knowledge, no event
 
 
15
 

--------------------------------------------------------------------------------

 
 
has occurred which with notice or lapse of time would constitute a material
breach or default, or permit termination, modification, or acceleration, under
any such contract, agreement or license. No party has repudiated any material
provision of any such contract, agreement or license.
 
(z)           Intellectual Property. The Company and the Subsidiaries own, or
have obtained valid and enforceable licenses for, or other rights to use, the
inventions, patent applications, patents, trademarks (both registered and
unregistered), trade names, service names, copyrights, trade secrets and other
proprietary information described in the Registration Statement, the U.S.
Prospectus, the Permitted Free Writing Prospectuses, if any, and the Canadian
Offering Documents, as being owned or licensed by them or which are necessary
for the conduct of their respective businesses as currently conducted or as
proposed to be conducted except such as would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect
(collectively, “Intellectual Property”); to the Company’s knowledge, there are
no third parties who have, or will be able to establish, rights to any
Intellectual Property, except for, and to the extent of, the ownership rights of
the owners of the Intellectual Property which is licensed to the Company and the
license rights of any third parties to which the Intellectual Property is
licensed; to the knowledge of the Company, there is no infringement by third
parties of any material Intellectual Property; there is no pending or, to the
Company’s knowledge, threatened, action, suit, proceeding or claim by any third
party challenging the Company’s rights in or to any material Intellectual
Property, and the Company is unaware of any facts which could form a reasonable
basis for any such action, suit, proceeding or claim; there is no pending or, to
the Company’s knowledge, threatened, action, suit, proceeding or claim by others
challenging the validity, enforceability or scope of any material Intellectual
Property, and the Company is unaware of any facts which could form a reasonable
basis for any such action, suit, proceeding or claim; there is no pending or, to
the Company’s knowledge, threatened, action, suit, proceeding or claim by others
that the Company or any Subsidiary infringes or otherwise violates, any patent,
trademark, trade name, service name, copyright, trade secret or other
proprietary rights of others, and the Company is unaware of any facts which
could form a reasonable basis for any such action, suit, proceeding or claim;
the Company and the Subsidiaries have complied in all material respects with the
terms of each agreement pursuant to which any material Intellectual Property has
been licensed to the Company or any Subsidiary, and all such agreements are in
full force and effect except such as would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect; to the
knowledge of the Company, there is no patent or patent application that contains
claims that interfere with the issued or pending claims of any material
Intellectual Property or that challenges the validity, enforceability or scope
of any material Intellectual Property; to the knowledge of the Company, there is
no prior art that may render any patent application within the Intellectual
Property unpatentable that has not been disclosed to the U.S. Patent and
Trademark Office.
 
(aa)           Labor Matters. Neither the Company nor any of the Subsidiaries is
engaged in any unfair labor practice; except for matters which would not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect, (i) there is (A) no unfair labor practice complaint pending or,
to the Company’s knowledge, threatened against the Company or any of the
Subsidiaries before the National Labor Relations Board, and no grievance or
arbitration proceeding arising out of or under collective bargaining agreements
is pending or, to the Company’s knowledge, threatened, (B) no strike, labor
dispute, slowdown or stoppage pending or, to the Company’s knowledge, threatened
against the Company or any of
 
 
16
 

--------------------------------------------------------------------------------

 
 
the Subsidiaries and (C) no union representation dispute currently existing
concerning the employees of the Company or any of the Subsidiaries; (ii) to the
Company’s knowledge, no union organizing activities are currently taking place
concerning the employees of the Company or any of the Subsidiaries; and
(iii) there has been no violation of any federal, state, provincial, local or
foreign law relating to discrimination in the hiring, promotion or pay of
employees, any applicable wage or hour laws, any provision of the Worker
Adjustment and Retraining Notification Act of 1988, as amended (“WARN Act”), or
the WARN Act’s state, provincial, foreign or local equivalent, or any provision
of the Employee Retirement Income Security Act of 1974 (“ERISA”), or the rules
and regulations promulgated thereunder concerning the employees of the Company
or any of the Subsidiaries; the Company and each Subsidiary is in compliance
with all presently applicable provisions of ERISA, except where such
non-compliance would not be reasonably expected to result in a Material Adverse
Effect; no “reportable event” (as defined in ERISA) has occurred with respect to
any “pension plan” (as defined in ERISA) to which the Company or any Subsidiary
contributes or which the Company or any Subsidiary maintains; the Company and
each Subsidiary has not incurred and does not expect to incur liability under
(x) Title IV of ERISA with respect to termination of, or withdrawal from, any
“pension plan” or (y) Sections 412 or 4971 of the Internal Revenue Code of 1986,
as amended, including the regulations and published interpretations thereunder
(the “Code”); and each “pension plan” for which the Company or any Subsidiary
would have any liability that is intended to be qualified under Section 401(a)
of the Code is so qualified and nothing has occurred, whether by action or by
failure to act, which would cause the loss of such qualification.
 
(bb)           Compliance with Environmental Laws. Except as disclosed in the
Registration Statement, the U.S. Prospectus, Permitted Free Writing
Prospectuses, if any, and the Canadian Offering Documents, the Company and the
Subsidiaries and their respective properties, assets and operations are in
compliance with, and the Company and each of the Subsidiaries holds all permits,
authorizations and approvals required under, Environmental Laws (as defined
below), except to the extent that failure to so comply or to hold such permits,
authorizations or approvals would not, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect; there are no past,
present or, to the Company’s knowledge, reasonably anticipated future, events,
conditions, circumstances, activities, practices, actions, omissions or plans
that could reasonably be expected to give rise to any material costs or
liabilities to the Company or any Subsidiary under, or to interfere with or
prevent compliance by the Company or any Subsidiary with, Environmental Laws;
except as would not, individually or in the aggregate, be reasonably expected to
have a Material Adverse Effect, and except as otherwise disclosed in the
Registration Statement, the U.S. Prospectus, Permitted Free Writing
Prospectuses, and the Canadian Offering Documents, neither the Company nor any
of the Subsidiaries (i) is the subject of any investigation, (ii) has received
any notice or claim, (iii) is a party to or affected by any pending or, to the
Company’s knowledge, threatened, action, suit or proceeding, (iv) is bound by
any judgment, decree or order or (v) has entered into any agreement, in each
case relating to any alleged violation of any Environmental Law or any actual or
alleged release or threatened release or cleanup at any location of any
Hazardous Materials (as defined below) (as used herein, “Environmental Law”
means any federal, state, provincial, local or foreign law, statute, ordinance,
rule, regulation, order, decree, judgment, injunction, permit, license,
authorization or other binding requirement, or common law, relating to health,
safety or the protection, cleanup or restoration of the environment or natural
resources, including those relating to the distribution, processing, generation,
treatment, storage, disposal, transportation,
 
 
17
 

--------------------------------------------------------------------------------

 
 
other handling or release or threatened release of Hazardous Materials,
and “Hazardous Materials” means any material (including, without limitation,
pollutants, contaminants, hazardous or toxic substances or wastes) that is
regulated by or may give rise to liability under any Environmental Law).
 
(cc)           Taxes. The Company and its Subsidiaries have paid all federal,
state, local, provincial and foreign taxes and filed all tax returns required to
be filed through the date hereof (except for (i) any taxes that are being
disputed in good faith by appropriate proceedings and for which the Company or
such Subsidiary, as appropriate, holds adequate reserves in accordance with GAAP
and (ii) those returns for which a request for extension has been filed); and
except as otherwise disclosed in the Pricing Prospectus, there is no material
tax deficiency that has been, or could reasonably be expected to be, asserted
against the Company or any of its subsidiaries or any of their respective
properties or assets.
 
(dd)           Insurance. The Company and each of the Subsidiaries maintain
insurance covering their respective properties, operations, personnel and
businesses as the Company reasonably deems adequate; such insurance insures
against such losses and risks to an extent which is adequate in accordance with
customary industry practice to protect the Company and the Subsidiaries and
their respective businesses; all such insurance is fully in force on the date
hereof and will be fully in force at the Time of Purchase and at the Additional
Time of Purchase, as applicable; neither the Company nor any Subsidiary has
reason to believe that it will not be able to renew any such insurance as and
when such insurance expires.
 
(ee)           Termination of Contracts. Neither the Company nor any Subsidiary
has sent or received any communication regarding termination of, or intent not
to renew, any of the contracts or agreements referred to or described in the
U.S. Prospectus, the Canadian Prospectus, or any Permitted Free Writing
Prospectus, or referred to or described in, or filed as an exhibit to, the
Registration Statement, any U.S. Incorporated Document, the Canadian Preliminary
Prospectus, or any Canadian Incorporated Document, and no such termination or
non-renewal has been threatened by the Company or any Subsidiary or, to the
Company’s knowledge, any other party to any such contract or agreement, except
for such terminations or non-renewals which would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect.
 
(ff)           Accounting Controls. The Company and each of the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.
 
(gg)           Disclosure Controls; Sarbanes-Oxley Act. The Company has
established and maintains and evaluates “disclosure controls and procedures” (as
such term is defined in Rules 13a-15 and 15d-15 under the Exchange Act) and
“internal control over financial reporting” (as such term is defined in
Rules 13a-15 and 15d-15 under the Exchange Act); such disclosure
 
 
18
 

--------------------------------------------------------------------------------

 
 
controls and procedures are designed to ensure that material information
relating to the Company, including its consolidated subsidiaries, is made known
to the Company’s Chief Executive Officer and its Chief Financial Officer by
others within those entities, and, except as disclosed in the Company’s filings
with the Commission, and as of the date of the Company’s most recent evaluation,
such disclosure controls and procedures are effective to perform the functions
for which they were established; to the Company’s knowledge, the Company’s
independent auditors and the Audit Committee of the Board of Directors of the
Company have been advised of: (i) all significant deficiencies, if any, in the
design or operation of internal control over financial reporting which could
adversely affect the Company’s ability to record, process, summarize and report
financial data; and (ii) all fraud, if any, whether or not material, that
involves management or other employees who have a role in the Company’s internal
control over financial reporting; all material weaknesses, if any, in internal
control over financial reporting have been identified to the Company’s
independent auditors; since the date of the most recent evaluation of such
disclosure controls and procedures and internal control over financial
reporting, there have been no significant changes in internal control over
financial reporting or in other factors that could be reasonably expected to
significantly affect internal control over financial reporting, including any
corrective actions with regard to significant deficiencies and material
weaknesses, except for those that are disclosed in the Company’s filings with
the Commission or those that are intended to remediate or otherwise improve upon
the Company’s disclosure controls and procedures and internal control over
financial reporting; the principal executive officers (or their equivalents) and
principal financial officers (or their equivalents) of the Company have made all
certifications required by the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”) and any related rules and regulations promulgated by the Commission, and
the statements contained in each such certifications, are complete and correct
in all material respects as of the dates such certifications were made; the
Company, the Subsidiaries and the Company’s directors and officers are each in
compliance in all material respects with all applicable effective provisions of
the Sarbanes-Oxley Act and the rules and regulations of the Commission
promulgated thereunder.
 
(hh)           Forward-Looking Statements. Each “forward-looking statement”
(within the meaning of Section 27A of the Securities Act or Section 21E of the
Exchange Act) contained or incorporated by reference in the Registration
Statement, the U.S. Prospectus or the Permitted Free Writing Prospectuses, if
any, has been made or reaffirmed with a reasonable basis and in good faith.
 
(ii)           Statistical and Market-Related Data. All statistical or
market-related data included or incorporated by reference in the Registration
Statement, the U.S. Prospectus, the Permitted Free Writing Prospectuses, if any,
or any of the Canadian Offering Documents, are based on or derived from sources
that the Company reasonably believes to be reliable and accurate, and the
Company has obtained the written consent to the use of such data from such
sources to the extent required.
 
(jj)           Corrupt Practices. Neither the Company nor any of the
Subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee, representative or affiliate of the Company or any of the Subsidiaries
is aware of or has taken any action, directly or indirectly, that would result
in a violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder; and the Company, the
Subsidiaries and, to the knowledge of the Company, its affiliates, have taken
all steps reasonably necessary to ensure continued compliance therewith.
 
 
19
 

--------------------------------------------------------------------------------

 
 
(kk)           Money Laundering Laws. The operations of the Company and the
Subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, and the applicable and material money laundering statutes of all
jurisdictions in which the Company operates or has operated and the rules and
regulations thereunder (collectively, “Money Laundering Laws”); and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator or non-governmental authority involving the Company or
any of the Subsidiaries with respect to Money Laundering Laws is pending or, to
the Company’s knowledge, threatened.
 
(ll)           OFAC. Neither the Company nor any of the Subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any of the Subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not, directly or indirectly,
use the proceeds of the offering of the Shares contemplated hereby, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other person or entity for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.
 
(mm)           Dividends. No Subsidiary is currently prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on such Subsidiary’s capital stock, from repaying to the Company
any loans or advances to such Subsidiary from the Company or from transferring
any of such Subsidiary’s property or assets to the Company or any other
Subsidiary of the Company, except as described in the Registration Statement
(excluding the exhibits thereto), the Canadian Preliminary Prospectus (excluding
the exhibits thereto), the U.S. Prospectus, and the Canadian Prospectus.
 
(nn)           Preemptive Rights. The issuance and sale of the Shares as
contemplated hereby will not cause any holder of any shares of capital stock,
securities convertible into or exchangeable or exercisable for capital stock or
options, warrants or other rights to purchase capital stock or any other
securities of the Company to have any right to acquire any shares of preferred
stock of the Company.
 
(oo)           Exchange Act Registration. The Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, the Common Stock is quoted for
trading on the OTCBB and listed on the TSX, and the Company has taken no action
designed to, or likely to have the effect of, terminating the registration of
the Common Stock under the Exchange Act,  ending quotations of the Common Stock
on the OTCBB or delisting the Common Stock from the TSX, nor has the Company
received any notification that the Commission, the OTCBB or the TSX is
contemplating terminating such quotation, registration or listing.
 
(pp)           Brokers Fees. Except pursuant to this Agreement, neither the
Company nor any of the Subsidiaries has incurred any liability for any finder’s
or broker’s fee or agent’s commission in connection with the execution and
delivery of this Agreement or the consummation of the transactions contemplated
hereby or by the Registration Statement or by the Canadian Offering Documents.
 
 
20
 

--------------------------------------------------------------------------------

 
 
(qq)           No Price Stabilization. Neither the Company nor any of the
Subsidiaries nor any of their respective directors, officers or, to the
knowledge of the Company, any of their affiliates or controlling persons, has
taken, directly or indirectly, any action designed to, or which has constituted
or might reasonably be expected to, cause or result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares.
 
(rr)      Corporate Records. The minute books of the Company and any of its
Subsidiaries representing all existing records of all meetings and actions of
the board of directors (including all committees of the board of directors) and
stockholders of the Company and any of its Subsidiaries (collectively,
the “Corporate Records”) through the date of the latest meeting and action have
been furnished to the Underwriters. All such Corporate Records are complete and
accurately reflect, in all material respects, all transactions referred to in
such Corporate Records. There are no material transactions, agreements or other
actions that have been consummated by the Company or any of the Subsidiaries
that are not properly approved and/or recorded in the Corporate Records of the
Company and the Subsidiaries.
 
(ss)           Federal Reserve Board. Neither the Company nor any of its
Subsidiaries owns any “margin securities” as that term is defined in
Regulation U of the Board of Governors of the Federal Reserve System
(the “Federal Reserve Board”), and none of the proceeds of the sale of the
Shares will be used, directly or indirectly, for the purpose of purchasing or
carrying any margin security, for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase or carry any margin
security or for any other purpose which might cause any of the Shares to be
considered a “purpose credit” within the meanings of Regulation T, U or X of the
Federal Reserve Board.
 
(tt)           Rating Organization. As of the date of this Agreement there were
not, and as of the Time of Purchase and the Additional Time of Purchase, as
applicable, there will not be, any securities of or guaranteed by the Company or
any Subsidiary that are rated by a “nationally recognized statistical rating
organization,” as that term is defined in Rule 436(g)(2) promulgated under the
Securities Act.
 
(uu)           FINRA Affiliations. To the Company’s knowledge, there are no
affiliations or associations between (i) any member of FINRA and (ii) the
Company or any of the Company’s officers, directors or five percent (5%) or
greater security holders or, other than as previously disclosed by the Company
in its FINRA representation letter submitted by the Company to the U.S.
Underwriter, any beneficial owner of the Company’s unregistered equity
securities that were acquired at any time on or after the 180th day immediately
preceding the date the Initial Registration Statement was initially filed with
the Commission, except as disclosed in the Registration Statement (excluding the
exhibits thereto) and the U.S. Prospectus.
 
(vv)           No Undisclosed Relationships. No relationship, direct or
indirect, exists between or among the Company, on the one hand, and the
directors, officers, stockholders, customers or suppliers of the Company, on the
other hand, which is required to be described in
 
 
21
 

--------------------------------------------------------------------------------

 
 
the Registration Statement, the Disclosure Package, the U.S. Prospectus, and the
Canadian Offering Documents which has not been so described. There are no
outstanding loans, advances (except normal advances for business expenses in the
ordinary course of business) or guarantees of indebtedness by the Company to or
for the benefit of any of the officers or directors of the Company or any member
of their respective immediate families, except as disclosed in the Registration
Statement, the Disclosure Package, the U.S. Prospectus, and the Canadian
Offering Documents. The Company has not, in violation of the Sarbanes-Oxley Act,
directly or indirectly, extended or maintained credit, arranged for the
extension of credit, or renewed an extension of credit, in the form of a
personal loan to or for any director or executive officer of the Company.
 
(ww)           Exchange Act Requirements. The Company has filed in a timely
manner all reports required to be filed pursuant to Sections 13(a), 13(e), 14
and 15(d) of the Exchange Act during the preceding twelve (12) months.
 
(xx)           Reporting Issuer in Canada. The Company is a “reporting issuer”
in each of the Qualifying Provinces within the meaning of the Canadian
Securities Laws in such provinces and is not in default of any requirement of
Canadian Securities Laws, except such as would not, individually or in the
aggregate, be reasonably expected to have a Material Adverse Effect.
 
(yy)           Underwriter Warrants. The Company has the corporate power and
authority to issue the Warrants (as defined below) and to perform its
obligations thereunder. The Warrants have been duly authorized and constitute
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws of general
applicability affecting the rights of creditors generally, and (ii) as
enforceability of any indemnification or contribution provision may be limited
under the federal and state securities laws in the United States or under the
Canadian Securities Laws in Canada. The shares of Common Stock to be issued upon
exercise of the Warrants (the “Warrant Shares”) have been duly authorized and
reserved for issuance, and when issued to the holder(s) of the Warrants in
accordance with the terms of the Warrants against payment therefor, will be
validly issued, fully paid and nonassessable. The Warrant Shares when issued
upon exercise of the Warrants will be free of statutory and contractual
preemptive rights, resale rights, rights of first refusal and restrictions upon
voting and transfer (except for applicable transfer restrictions under the
Securities Act and any applicable state securities laws). The offering and
issuance of the Warrants and the Warrant Shares are pursuant to an exemption
from the registration requirements of the Securities Act.
 
In addition to the foregoing representations and warranties, any certificate
signed by any officer of the Company or any of the Subsidiaries and delivered to
the Underwriters in connection with the offering of the Shares shall be deemed
to be a representation and warranty by the Company to the Underwriters as to the
matters covered thereby.
 
4.           Certain Covenants of the Company. The Company covenants and agrees
with each of the Underwriters as follows:
 
 
22
 

--------------------------------------------------------------------------------

 
 
(a)           Filing Obligations. The Company shall (i) prepare the U.S.
Prospectus in a form approved by the Underwriters and file such U.S. Prospectus
within the time periods specified by Rule 424(b) and Rules 430A and 430C, as
applicable, under the Securities Act; (ii) prepare the Canadian Prospectus in a
form approved by the Underwriters and file such Canadian Prospectus with the
Canadian Authorities as soon as possible in accordance with applicable Canadian
Securities Laws (iii) file any “free writing prospectus” to the extent required
by Rule 433 under the Securities Act, if applicable, and file promptly all
material required to be filed by the Company with the Commission pursuant to
Rule 433(d) under the Securities Act; (iv) file promptly all reports required to
be filed by the Company with the Commission pursuant to Section 13(a), 13(c)
or 15(d) of the Exchange Act subsequent to the date of the U.S. Prospectus and
during such period as the U.S. Prospectus would be required by law to be
delivered (whether physically or through compliance with Rule 172 under the
Securities Act or any similar rule) (the “U.S. Prospectus Delivery Period”); and
(v) furnish copies of each “free writing prospectus” (if any), to the extent not
previously delivered, to the Underwriters prior to 10:00 a.m. (Pacific time), on
the second Business Day next succeeding the date of this Agreement in such
quantities as the Underwriters shall reasonably request.
 
(b)           Abbreviated Registration Statement. If the Company elects to rely
upon Rule 462(b) under the Securities Act, the Company shall file a registration
statement under Rule 462(b) with the Commission in compliance with Rule 462(b)
by 8:00 a.m. (Eastern time), on the Business Day next succeeding the date of
this Agreement, and the Company shall at the time of filing either pay to the
Commission the filing fee for such Rule 462(b) registration statement or give
irrevocable instructions for the payment of such fee pursuant to Rule 111(b)
under the Securities Act.
 
(c)           Amendments or Supplements. The Company will not, during the U.S.
Prospectus Delivery Period in connection with the offering contemplated by this
Agreement, file any amendment or supplement to the Registration Statement or the
U.S. Prospectus, nor will the Company, during the period from the date of this
Agreement until the completion of the distribution of the Shares, file any
amendment or supplement to any of the Canadian Offering Documents, unless a copy
thereof shall first have been submitted to the Underwriters within a reasonable
period of time prior to the filing thereof and neither of the Underwriters shall
have objected thereto or disapproved in good faith.
 
(d)           Free Writing Prospectuses. The Company will (i) not make any offer
relating to the Shares that would constitute an “issuer free writing prospectus”
(as defined in Rule 433 under the Securities Act) or that would otherwise
constitute a “free writing prospectus” (as defined in Rule 405 under the
Securities Act) required to be filed by the Company with the Commission under
Rule 433 under the Securities Act other than a Permitted Free Writing
Prospectus; (ii) treat each Permitted Free Writing Prospectus as an “issuer free
writing prospectus”; (iii) comply with the requirements of Rules 164 and 433
under the Securities Act applicable to any “issuer free writing prospectus,”
including the requirements relating to timely filing with the Commission,
legending and record keeping, and (iv) not take any action that would result in
the Underwriters or the Company being required to file with the Commission
pursuant to Rule 433(d) under the Securities Act a free writing prospectus
prepared by or on behalf of the Underwriters that the Underwriters otherwise
would not have been required to file thereunder. The Company will use its
commercially reasonable efforts to satisfy the conditions in Rule 433 under the
Securities Act to avoid a requirement to file with the Commission any electronic
road show.
 
 
23
 

--------------------------------------------------------------------------------

 
 
(e)           Notices to Underwriters. The Company will notify the Underwriters
promptly, and will, if requested, confirm such notification in writing, in the
event of: (i) the receipt of any comments of, or requests for information from,
the Commission or any of the Canadian Authorities; (ii) the time and date of any
filing of any post-effective amendment to the Registration Statement or any
amendment or supplement to the Disclosure Package, the U.S. Prospectus, or any
of the Canadian Offering Documents; (iii) the time and date when any
post-effective amendment to the Registration Statement becomes effective;
(iv) the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or any post-effective amendment
thereto or any order preventing or suspending the use of any Prospectus
Supplement, the Disclosure Package, the U.S. Prospectus or any Permitted Free
Writing Prospectus, or the initiation or threatening of any proceeding for that
purpose; (v) the issuance by any Canadian Authority or the TSX of any order
preventing or suspending the use of any of the Canadian Offering Documents; and
(vi) the receipt by the Company of any notification with respect to any
suspension or the approval of the Shares from any securities exchange or
quotation system upon which they are listed for trading or included or
designated for quotation, or of the suspension of the qualification of the
Shares for offering or sale in any jurisdiction, or the initiation or
threatening of any proceeding for any of the foregoing purposes. The Company
will use its commercially reasonable best efforts to prevent the issuance or
invocation of any such stop order or suspension by the Commission or by any of
the Canadian Authorities and, if any such stop order or suspension is so issued
or invoked, to obtain as soon as possible the withdrawal or removal thereof.
 
(f)           Filing of Amendments or Supplements.
 
(i)         If, during the U.S. Prospectus Delivery Period, any event shall
occur or condition shall exist as a result of which it is necessary to amend or
supplement the U.S. Prospectus (or, if the U.S. Prospectus is not yet available
to prospective purchasers, the  Disclosure Package) in order to make the
statements therein, in the light of the circumstances when the U.S. Prospectus
(or, if the U.S. Prospectus is not yet available to prospective purchasers, the
Disclosure Package) is delivered to an investor, not misleading, or if, in the
opinion of the Underwriters, it is necessary to amend or supplement the U.S.
Prospectus (or, if the U.S. Prospectus is not yet available to prospective
purchasers, the Disclosure Package) to comply with applicable law, the Company
shall prepare, file with the Commission and furnish, at its own expense, to the
Underwriters, either amendments or supplements to the U.S. Prospectus (or, if
the U.S. Prospectus is not yet available to prospective purchasers, to the
Disclosure Package) so that the statements in the U.S. Prospectus (or, if the
U.S. Prospectus is not yet available to prospective purchasers, the Disclosure
Package), as so amended or supplemented, will not, in the light of the
circumstances when the U.S. Prospectus (or, if the U.S. Prospectus is not yet
available to prospective purchasers, the Disclosure Package) is delivered to an
investor, be misleading, or so that the U.S. Prospectus (or, if the U.S.
Prospectus is not yet available to prospective purchasers, the Disclosure
Package), as amended or supplemented, will comply with applicable law. If, at
any time following issuance of a Permitted Free Writing Prospectus, there
occurred or occurs an event or development as a result of which such Permitted
Free Writing Prospectus conflicted or would conflict with the information
contained in the Registration
 
 
24
 

--------------------------------------------------------------------------------

 
 
Statement relating to the Shares, or would include an untrue statement of a
material fact, or omitted or would omit to state a material fact necessary in
order to make the statements therein, in the light of the circumstances
prevailing at that subsequent time, not misleading, the Company promptly will
notify the Underwriters and will promptly amend or supplement, at its own
expense, such Permitted Free Writing Prospectus to eliminate or correct such
conflict, untrue statement or omission.
 
(ii)         During the period from the date of this Agreement until the
completion of the distribution of the Shares, the Company shall promptly deliver
notice to the Underwriters with full particulars, of: (1) any change in the
Canadian Securities Laws that requires the filing of any amendment to the
Canadian Prospectus; (2) any “material change” (as such term is defined in the
Canadian Securities Laws) in the Company, its Subsidiaries, or the Shares,
whether actual, anticipated, contemplated, proposed, or threatened; (3) any
change in a Canadian Material Fact contained in any Canadian Offering Document
which is of such a nature as to result in, or could reasonably be expected to
result in, a “misrepresentation” (as such term is defined in the Canadian
Securities Laws) in the Canadian Offering Documents or to render any Canadian
Offering Document not in compliance with any of the Canadian Securities Laws of
the Qualifying Provinces; or (4) any material fact that would have been required
to be stated in any Canadian Offering Document had the material fact arisen on
or prior to the date of that Canadian Offering Document. In the event of any of
(1) through (4) above, the Company shall, to the satisfaction of the
Underwriters, promptly prepare and file with the Canadian Authorities a new or
amended prospectus, as required under Canadian Securities Law and the rules of
the TSX, and as necessary to continue to qualify the Shares for distribution in
the Qualifying Provinces.
 
(g)           Delivery of Copies. The Company will deliver promptly to the
Underwriters and their respective counsel such number of the following documents
as the Underwriters shall reasonably request: (i) conformed copies of the
Registration Statement, as originally filed with the Commission, and each
amendment thereto (in each case, excluding exhibits thereto); (ii) copies of any
U.S. Prospectus Supplement or Permitted Free Writing Prospectus; (iii) during
the U.S. Prospectus Delivery Period, copies of the U.S. Prospectus (or any
amendments or supplements thereto); (iv) any document incorporated by reference
in the U.S. Prospectus (other than any such document that is filed with the
Commission electronically via the EDGAR or any successor system); (v) all
correspondence to and from, and all documents issued to and by, the Commission
in connection with the registration of the Shares; (vi) copies, including
commercial copies, of the Canadian Offering Documents; (vii) any document
incorporated by reference in the Canadian Prospectus (other than any such
document that is filed with the Canadian Authorities electronically via SEDAR or
any successor system); and (viii) all correspondence to and from, and all
documents issued to and by, any Canadian Authority in connection with qualifying
the Shares for distribution in the Qualifying Provinces.
 
(h)           Earnings Statement. The Company will make generally available to
holders of its securities and deliver to the Underwriters, as soon as
practicable, an earnings statement of the Company and its Subsidiaries (which
need not be audited) complying with Section 11(a) of the Securities Act and the
rules and regulations of the Commission thereunder (including, at the option of
the Company, Rule 158) (which may be satisfied by filing with the Commission’s
EDGAR system as long as the Underwriters can consistently access such filing).
 
 
25
 

--------------------------------------------------------------------------------

 
 
(i)           Use of Proceeds. The Company agrees to use and apply the net
proceeds received by it from the sale of the Shares pursuant to this Agreement
in the manner specified in the Canadian Prospectus and the Pricing Prospectus
under the caption “Use of Proceeds.”
 
(j)           Public Communications. Prior to the Closing Date and the closing
of the purchase of the Additional Shares, if any, the Company will not issue any
press release or other communication, directly or indirectly, or hold any press
conference with respect to the Company, its condition, financial or otherwise,
or its earnings, business, operations or prospects, or the offering of the
Shares, without the prior written consent of the Underwriters, which consent
shall not be unreasonably withheld, unless in the reasonable judgment of the
Company and its counsel, and after notification to the Underwriters, such press
release or communication is required by applicable law, in which case the
Company shall use its commercially reasonable best efforts to allow the
Underwriters reasonable time to comment on such release or other communication
in advance of such issuance.
 
(k)           Lock-Up Period. During the period beginning on the date hereof and
ending on (and including) the date that is one hundred eighty (180) days after
the date of the final U.S. Prospectus and the Canadian Prospectus related to the
offering contemplated hereunder (such period, as may be extended hereunder, the
“Lock-Up Period”), the Company will not, directly or indirectly, (i) offer to
purchase or sell, hypothecate, pledge, announce the intention to purchase or
sell, purchase or sell, contract to purchase or sell, sell any option or
contract to purchase (to the extent such option or contract to purchase is
exercisable within one year from the Closing Date), purchase any option or
contract to sell, grant any option, right or warrant to purchase or otherwise
transfer or dispose of, directly or indirectly, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Exchange Act, with respect to, any shares of
Common Stock, or any securities convertible into or exercisable or exchangeable
for shares of Common Stock, (ii) file or cause to become effective a
registration statement under the Securities Act relating to the offer and sale
of any shares of Common Stock or securities convertible into or exercisable or
exchangeable for shares of Common Stock, or (iii) enter into any swap or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of the Common Stock, whether any such transaction described in
clauses (i), (ii) or (iii) above is to be settled by delivery of shares of
Common Stock or such other securities, in cash or otherwise, without the prior
written consent of the Underwriters (which consent may be withheld in the
Underwriters’ sole discretion), other than (A) the Shares to be sold hereunder,
(B) the issuance of employee stock options or shares of restricted stock
pursuant to equity compensation plans described in the Registration Statement
(excluding the exhibits thereto), the Canadian Preliminary Prospectus (excluding
the exhibits thereto), the Disclosure Package, the U.S. Prospectus, and the
Canadian Prospectus, (C) issuances of shares of Common Stock upon the exercise
of options or warrants disclosed as outstanding in the Registration Statement
(excluding the exhibits thereto), the Canadian Preliminary Prospectus (excluding
the exhibits thereto), the Disclosure Package, the U.S. Prospectus, and the
Canadian Prospectus, or upon the conversion or exchange of convertible or
exchangeable securities outstanding as of the date of this Agreement and
disclosed as outstanding in the Registration Statement (excluding the exhibits
thereto), the Canadian Preliminary Prospectus (excluding the exhibits thereto),
the Disclosure Package, the U.S. Prospectus, and the Canadian Prospectus,
(D) the registration under the Securities Act of Common Stock and Common Stock
underlying warrants of the Company issued in the
 


26
 

--------------------------------------------------------------------------------

 

Company’s January 21, 2011 offering of units, as disclosed in the Registration
Statement (excluding the exhibits thereto), the Disclosure Package, the U.S.
Prospectus, and the Canadian Offering Documents, or (E) the sale of Common
Stock, on the same terms as those with respect to the Shares to be sold
hereunder, to certain investors with which the Company has pre-existing
relationships and which have been designated in writing to the Underwriters on
that certain “President’s List,” as such term is defined in that certain
Engagement Letter agreement, dated as of February 4, 2011, by and among the
Underwriters and the Company (the “Engagement Letter”). Notwithstanding the
foregoing, if (1) during the last seventeen (17) days of the initial Lock-Up
Period, the Company releases earnings results or publicly announces other
material news or a material event relating to the Company occurs or (2) prior to
the expiration of the initial Lock-Up Period, the Company announces that it will
release earnings results during the fifteen-day (15-day) period following the
last day of the initial Lock-Up Period, then, in each case, the Lock-Up Period
automatically will be extended until the expiration of the eighteen-day (18-day)
period beginning on the date of release of the earnings results or the public
announcement regarding the material news or the occurrence of the material
event, as applicable, unless the Underwriters waive, in writing, such extension.
The Company will provide the Underwriters and each person subject to the Lock-up
Agreements described in Section 3(v) with prior notice of any such announcement
that gives rise to an extension of the Lock-Up Period. The Company agrees not to
accelerate the vesting of any option or warrant or the lapse of any repurchase
right prior to the expiration of the Lock-Up Period.
 
(l)           Stabilization. The Company will not take, directly or indirectly,
any action designed to result in, or that might reasonably be expected to cause
or result in, or that will constitute, stabilization or manipulation of the
price of any security of the Company in order to facilitate the sale or resale
of any of the Shares or for any other purpose.
 
(m)           Transfer Agent. The Company shall engage and maintain, at its
expense, a transfer agent and, if necessary under the jurisdiction of
incorporation of the Company, a registrar for the Shares.
 
(n)           Investment Company Act. The Company shall not invest or otherwise
use the proceeds received by the Company from its sale of the Shares in such a
manner as would require the Company to register as an investment company under
the Investment Company Act.
 
(o)           Periodic Reports. The Company will file with the Commission such
periodic and special reports as required by the Exchange Act for so long as the
delivery of a prospectus is required (including in circumstances where such
requirement may be satisfied pursuant to Rule 172 under the Securities Act) in
connection with the offering or sale of the Shares. To the extent not otherwise
available on the Commission’s EDGAR system, during a period of three (3) years
from the effective date of the Registration Statement, the Company will furnish
to its stockholders as soon as they are available after the end of each fiscal
year an annual report (including a balance sheet and statements of income,
stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries certified by independent public accountants) and, as soon as they
are available after the end of each of the first three (3) quarters of each
fiscal year (beginning with the fiscal quarter ending after the effective date
of the Registration Statement), consolidated summary financial information of
the Company and its subsidiaries for such quarter in reasonable detail and in
accordance with the rules and regulations of the Commission.
 
27
 

--------------------------------------------------------------------------------

 
 
(p)           Stockholder Communications. During a period of three (3) years
from the effective date of the Registration Statement, to the extent not
otherwise available on the Commission’s EDGAR system or the Canadian
Authorities’ SEDAR, the Company will furnish or make available to the
Underwriters copies of all reports or other communications (financial or other)
furnished to stockholders, and to deliver to the Underwriters (i) as soon as
they are available, copies of any current, periodical or annual reports and
financial statements furnished to or filed with the Commission, any of the
Canadian Authorities, or any national securities exchange or automated quotation
system on which any class of securities of the Company is listed or quoted; and
(ii) such additional information concerning the business and financial condition
of the Company as the Underwriters may from time to time reasonably request
(such financial statements to be on a consolidated basis to the extent the
accounts of the Company and its subsidiaries are consolidated in reports
furnished to its stockholders generally or to the Commission), provided that no
such additional information shall be required except to the extent the
disclosure of additional information would not result in a violation of
Regulation FD (without requiring new disclosure to third parties to avoid
violation of Regulation FD).
 
(q)           License. Upon request of the Underwriters, the Company will
furnish, or cause to be furnished, to the Underwriters an electronic version of
the Company’s trademarks, servicemarks and corporate logo for use on the
website, if any, operated by the Underwriters for the purpose of facilitating
the online offering of the Shares (the “License”); provided, however, that the
License shall be used solely and exclusively for the foregoing purpose, is
granted without any fee and may not be assigned or transferred by the
Underwriters.
 
(r)           Expenses. The Company will pay all costs, expenses, fees and taxes
in connection with (i) the preparation and filing of the Registration Statement,
the U.S. Prospectus, each Permitted Free Writing Prospectus, the Canadian
Offering Documents, and any amendments or supplements thereto, and the printing
and furnishing of copies of each of the foregoing to the Underwriters and to
dealers (including costs of mailing and shipment), (ii) the registration, issue,
sale and delivery of the Shares, including any stock or transfer taxes and stamp
or similar duties payable upon the sale, issuance or delivery of the Shares to
the Underwriters, (iii) the preparation of this Agreement, any agreement among
the Underwriters, any dealer agreements, any powers of attorney and any closing
documents (including compilations thereof) and the reproduction and/or printing
and furnishing of copies of each of the foregoing to the Underwriters and
(except closing documents) to dealers (including costs of mailing and shipment),
(iv) the qualification of the Shares for offering and sale under state or
foreign laws or Canadian Securities Laws and the determination of their
eligibility for investment under state or foreign laws or Canadian Securities
Laws (including the legal fees and filing fees and other disbursements of the
respective counsel for the Underwriters) and the printing and furnishing of
copies of any blue sky surveys or legal investment surveys to the Underwriters
and to dealers, (v) any filing for review of the public offering of the Shares
by FINRA, including the legal fees and filing fees and other disbursements of
counsel to the U.S. Underwriter relating to FINRA matters, (vi) the fees and
disbursements of any transfer agent or registrar for the Shares, (vii) the costs
and expenses of the Company relating to presentations or meetings undertaken in
connection with the marketing of the offering and sale of the Shares to
 
 
28
 

--------------------------------------------------------------------------------

 
 
prospective investors and the Underwriters’ sales forces, including, without
limitation, expenses associated with the production of road show slides and
graphics, fees and expenses of any consultants engaged in connection with the
road show presentations, travel, lodging and other expenses incurred by the
officers of the Company and any such consultants, and the cost of any aircraft
chartered in connection with the road show and (viii) the performance of the
Company’s other obligations hereunder.
 
(s)           Underwriter Warrants. On the Closing Date with respect to the
purchase of the Underwritten Shares, the Company shall execute and deliver to
each of the Underwriters a warrant in the form attached hereto as Exhibit B
(the “Warrant”), evidencing the right to purchase a number of shares of Common
Stock equal to two and one-half percent (2.5%) of the total number of
Underwritten Shares sold by each Underwriter, respectively (less any
Underwritten Shares sold by that Underwriter to purchasers set forth on the
President’s List), at a price equal to two hundred forty percent (240%) of the
public offering price per share as set forth in the Form S-1 on file with the
SEC (File No. 333-172083). On any Closing Date with respect to the purchase of
Additional Shares, the Company shall further execute and deliver to the
applicable Underwriter, a warrant in the same form evidencing the right to
purchase additional shares of Common Stock equal to two and one-half percent
(2.5%) of the Additional Shares sold on such Closing Date (less any Additional
Shares sold by that Underwriter to purchasers set forth on the President’s List)
(such additional issuance(s) included in all references to the “Warrant” in this
Agreement).
 
5.           Reimbursement of the Underwriters’ Expenses. If the Shares are not
delivered for any reason other than the default of the U.S. Underwriter in its
obligations hereunder, the Company shall, in addition to paying the amounts
described in Section 4(r) hereof, reimburse the U.S. Underwriter in the amount
of Fifty Thousand Dollars ($50,000) for all of its out-of-pocket expenses,
including the fees and disbursements of its counsel. If the Shares are not
delivered for any reason other than the default of the Canadian Underwriter in
its obligations hereunder, the Company shall, in addition to paying the amounts
described in Section 4(r) hereof, reimburse the Canadian Underwriter in the
amount of Twenty Thousand Canadian Dollars (Cdn.$20,000) for all of its
out-of-pocket expenses, including the fees and disbursements of its counsel. If
the Shares are delivered in accordance with the terms hereof, the Company shall,
in addition to paying the amounts described in Section 4(r) hereof, reimburse
the Underwriters for all of their out-of-pocket expenses, including the fees and
disbursements of their respective counsel; provided, however, that such
reimbursement to the U.S. Underwriter shall not exceed One Hundred Thousand
Dollars ($100,000) and such reimbursement to the Canadian Underwriter shall not
exceed Forty Thousand Canadian Dollars (Cdn.$40,000). Upon the execution of the
Engagement Letter, the Company provided Roth with an expense advance of
US$25,000 and Acumen with an expense advance of Cdn.$10,000. Each such advance
shall be considered part of, and not in addition to, the $100,000 and $40,000
maximum reimbursements for Roth and Acumen, respectively. In the event that the
Offering Engagement Period (as defined in the Engagement Letter) is terminated
prior to completion of the Offering, Roth and Acumen will each return to the
Company any portion of their respective expense advance not actually incurred.
 
6.           Conditions of the Underwriters’ Obligations. The obligations of the
Underwriters hereunder are subject to the accuracy of the representations and
warranties on the part of the Company on the date hereof, at the Time of
Purchase and at the Additional Time of Purchase, as applicable, the performance
by the Company of its obligations hereunder and to the following additional
conditions precedent:
 
 
29
 

--------------------------------------------------------------------------------

 
 
(a)           Company Counsel Legal Opinion. The Company shall furnish to the
Underwriters at the Time of Purchase and at the Additional Time of Purchase, as
applicable, (i) an opinion of Dorsey & Whitney LLP, counsel for the Company,
addressed to the Underwriters, and dated the Time of Purchase and the Additional
Time of Purchase, as applicable, in form and substance satisfactory to the
Underwriters, as to the matters set forth on Exhibit C hereto, and (ii) an
opinion of Borden Ladner Gervais LLP, Canadian counsel for the Company,
addressed to the Underwriters, and dated the Time of Purchase and the Additional
Time of Purchase, as applicable, in form and substance satisfactory to the
Underwriters, as to the matters set forth on Exhibit D hereto, subject to usual
and customary assumptions and qualifications, and provided that Borden Ladner
Gervais LLP shall be entitled to rely upon an opinion of local counsel
reasonably acceptable to the Underwriters for matters governed by the laws of
the Province of Saskatchewan.
 
(b)           Comfort Letters. The Underwriters shall have received, from each
of Ernst & Young LLP and DeCoria Maichel & Teague, letters dated, respectively,
the date of the U.S. Prospectus and the Canadian Prospectus, the Time of
Purchase and the Additional Time of Purchase, as applicable, and addressed to
the Underwriters, in the forms satisfactory to the Underwriters, which letters
shall cover certain financial disclosures contained or incorporated by reference
in the Registration Statement, the U.S. Prospectus, the Permitted Free Writing
Prospectuses, if any, and the Canadian Offering Documents.
 
(c)           Expert Report. The Underwriters shall have received, from each
expert set forth in the first paragraph under the caption “Experts” in the
Registration Statement (collectively, the “Experts”), letters dated,
respectively, the date of the U.S. Prospectus and the Canadian Prospectus, the
Time of Purchase and the Additional Time of Purchase, as applicable, and
addressed to the Underwriters, in form and substance reasonably satisfactory to
the Underwriters, on the basis of each Expert’s review of the contents of the
Registration Statement, the Disclosure Package, the U.S. Prospectus, the
Canadian Offering Documents, and the Technical Reports, confirming to the
Underwriters that on the basis of the foregoing, no facts have come to such
Expert’s attention in the course of such Expert’s performance of the services
referred to above that caused such Expert to believe that, (i) the
representations set forth in Section 3(p) and Section 3(q) hereof include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading; and (ii) solely with respect to the Mining
Rights, the Mineral Properties and the Technical Reports, (A) the Registration
Statement, as of its most recent effective date and as of the date of the
letter, contained any untrue statement of a material fact or omitted to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading, (B) the documents included in the Disclosure
Package, all considered together, as of the date of this Agreement, include any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, (C) the U.S.
Prospectus, as of the date of the letter, includes any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements
 
 
30
 

--------------------------------------------------------------------------------

 
 
therein, in light of the circumstances under which they were made, not
misleading, or (D) any of the Canadian Offering Documents, as of the date of the
letter, includes any untrue statement of a Canadian Material Fact or omits to
state any Canadian Material Fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
(d)           U.S. Underwriter Counsel Legal Opinion. The Underwriters shall
have received at the Time of Purchase and at the Additional Time of Purchase, as
applicable, a favorable opinion of Paul, Hastings, Janofsky & Walker, LLP, U.S.
counsel to the Underwriters, dated the Time of Purchase and the Additional Time
of Purchase, as the case may be, in form and substance reasonably satisfactory
to the Underwriters.
 
(e)           Canadian Underwriter Counsel Legal Opinion. The Underwriters shall
have received at the Time of Purchase and at the Additional Time of Purchase, as
applicable, a favorable opinion of Blake, Cassels & Graydon LLP, Canadian
counsel to the Underwriters, dated the Time of Purchase and the Additional Time
of Purchase, as the case may be, in form and substance reasonably satisfactory
to the Underwriters; provided that, in providing such opinion, Blake, Cassels &
Graydon LLP shall be entitled to rely upon the legal opinion of Borden Ladner
Gervais LLP delivered in accordance with Section 6(a) hereof.
 
(f)           Objection of Underwriters. No prospectus or amendment or
supplement to the Registration Statement, the U.S. Prospectus, or the Canadian
Offering Documents shall have been filed to which any Underwriter shall have
objected in writing.
 
(g)           Filings with the Commission. The U.S. Prospectus shall have been
filed with the Commission pursuant to Rule 424(b) under the Securities Act at or
before 5:30 p.m. (Eastern time) on the second full Business Day after the date
of this Agreement (or such earlier time as may be required under the Securities
Act).
 
(h)           Filings with the Canadian Authorities. The Canadian Prospectus
shall have been filed with the Canadian Authorities in accordance with NP
11-202, MI 11-102, and NI 44-101. The Company shall use its commercially
reasonable efforts to obtain a receipt for the Canadian Prospectus from the BCSC
at or before 5:30 p.m. (Eastern time) on the second full Business Day after the
date of this Agreement (or such earlier time as may be required under the
Canadian Securities Laws).
 
(i)           No Stop Orders. Prior to and at the Time of Purchase and at the
Additional Time of Purchase, as applicable, (i) no stop order with respect to
the effectiveness of the Registration Statement shall have been issued under the
Securities Act or proceedings initiated under Section 8(d) or 8(e) of the
Securities Act; (ii) the Registration Statement and all amendments thereto shall
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading; (iii) neither the U.S. Prospectus nor any amendment or
supplement thereto shall include an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they are made, not misleading;
(iv) the Disclosure Package, and any amendments or supplements thereto, shall
not include an untrue statement of a material fact or omit to state a material
fact necessary in order to
 
 
31
 

--------------------------------------------------------------------------------

 
 
make the statements therein, in the light of the circumstances under which they
are made, misleading; and (v) none of the Permitted Free Writing Prospectuses,
if any, shall include an untrue statement of a material fact or, when taken
together with the information contained in the U.S. Prospectus, omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they are made, not misleading; (vi) no order
preventing or suspending the use of the Canadian Prospectus shall have been
issued and no proceeding for that purpose shall have been initiated or
threatened by any Canadian Authority; (vii) none of the Canadian Offering
Documents shall include an untrue statement of a Canadian Material Fact or omit
to state a Canadian Material Fact necessary in order to make the statements
therein, in the light of the circumstances under which they are made, not
misleading.
 
(j)           No Material Adverse Change.
 
(i)         Prior to the Closing or the closing of the Additional Shares, as
applicable, there shall not have occurred any change, or any development
involving a prospective change, in the condition, financial or otherwise, or in
the earnings, prospects, business or operations of the Company from that set
forth in the Disclosure Package, the U.S. Prospectus, and the Canadian Offering
Documents that, in the Underwriters’ reasonable judgment, is material and
adverse and that makes it, in the Underwriters’ reasonable judgment,
impracticable to market the Shares on the terms and in the manner contemplated
in the Disclosure Package and the Canadian Offering Documents.
 
(ii)         There shall not have occurred any of the following: (A) a
suspension or material limitation in trading in securities generally on the New
York Stock Exchange, the NYSE Amex or the Nasdaq Stock Market or the
establishing on such exchanges by the Commission or by such exchanges of minimum
or maximum prices that are not in force and effect on the date hereof; (B) a
suspension or material limitation in trading in the Company’s securities on the
OTCBB or the TSX, an order to cease or suspend trading in any of the Company’s
securities or to prohibit or restrict the distribution of any of the Shares, or
the announcement, commencement or threatening of proceedings for the making of
any such order, by any securities commission or similar regulatory authority,
the OTCBB, the TSX or any other competent authority, which has not been
rescinded, revoked or withdrawn; (C) any announcement, commencement or
threatening of any inquiry, investigation (whether formal or informal) or other
proceeding in relation to the Company or any of its Subsidiaries or any of the
directors or officers of the Company, by any securities commission or similar
regulatory authority, the TSX or any other competent authority; (D) a change in
law, regulation or policy or the interpretation or administration thereof, if,
in the reasonable opinion of the Underwriters or any one of them, the change,
announcement, commencement or threatening thereof adversely affects the trading
or distribution of the Shares or any other securities of the Company; (E) any
adverse change, as determined by the Underwriters or any one of them in their
sole discretion, acting reasonably, in the business, operations, capital or
condition (financial or otherwise), business or business prospects of the
Company or any of its Subsidiaries or the respective properties, assets,
liabilities or obligations (absolute, accrued, contingent or otherwise) of the
Company or any of its Subsidiaries, or any announcement of any of the foregoing,
which in the opinion of any Underwriter, could reasonably be expected to have a
material adverse effect on the market price or value of the Shares or any other
securities of the Company or the investment quality or marketability of the
Shares; (F) the Underwriters or any of them becoming aware of
 
 
32
 

--------------------------------------------------------------------------------

 
 
any material information with respect to the Company or any of its Subsidiaries
which had not been publicly disclosed or disclosed in writing to the
Underwriters at or prior to the date hereof and which in the sole opinion of the
Underwriters or any one of them, acting reasonably, could be expected to have a
material adverse effect on the market price or value of the Shares or any other
securities of the Company or the investment quality or marketability of the
Shares; (G) the Company being in breach or default under or non-compliance with
any representation, warranty, term or condition of this Agreement in any
material respect; (H) a general moratorium on commercial banking activities
declared by either federal or any state or provincial authorities; (I) the
outbreak or material escalation of hostilities or acts of terrorism involving
the United States or the declaration by the United States of a national
emergency or war, which, in the Underwriters’ reasonable judgment, makes it
impracticable or inadvisable to proceed with the public offering or the delivery
of the Shares in the manner contemplated in the U.S. Prospectus and the Canadian
Prospectus; or (J) any calamity or crisis, act of God, change in the
international or domestic markets, or substantial change in the existing
financial, political or economic conditions in the United States or
internationally, that, in the Underwriters’ reasonable judgment, makes it
impracticable or inadvisable to proceed with the public offering or the delivery
of any of the Shares in the manner contemplated in the U.S. Prospectus and the
Canadian Prospectus.
 
(k)           Officers’ Certificate. The Company, at the Time of Purchase and at
the Additional Time of Purchase, as applicable, shall have delivered to the
Underwriters a certificate duly executed by its Chief Executive Officer and its
Chief Financial Officer, dated the Time of Purchase and the Additional Time of
Purchase, as applicable, in the form attached as Exhibit E hereto.
 
(l)           Secretary’s Certificate. The Company, at the Time of Purchase and
at the Additional Time of Purchase, as applicable, shall have delivered to the
Underwriters a certificate duly executed by its Secretary, dated the Time of
Purchase and the Additional Time of Purchase, as applicable, in the form
attached as Exhibit F hereto.
 
(m)           Lock-Up Agreements. The Underwriters shall have received each of
the signed Lock-Up Agreements referred to in Section 3(v) hereof, and each such
Lock-Up Agreement shall be in full force and effect at the Time of Purchase and
at the Additional Time of Purchase, as applicable.
 
(n)           Company Corporate Documents. The Company, at the Time of Purchase
and at the Additional Time of Purchase, as applicable, shall have delivered to
the Underwriters a certificate evidencing the incorporation and good standing of
the Company in the State of Nevada, issued by the Secretary of State of the
State of Nevada, dated as of a date within five (5) calendar days of the Time of
Purchase and Additional Time of Purchase, as applicable.
 
(o)           Subsidiary Corporate Documents. The Company, at the Time of
Purchase and at the Additional Time of Purchase, as applicable, shall have
delivered to the Underwriters a certificate evidencing the incorporation or
formation, as the case may be, and good standing, of each of its U.S.
subsidiaries from its respective state of incorporation or formation, as the
case may be, issued by the Secretary of State or other applicable governing body
or agency (or other comparable authority) of such state of incorporation or
formation, as the case may be, dated as of a date within five (5) calendar days
of the Time of Purchase and Additional Time of Purchase, as applicable.
 
 
33
 

--------------------------------------------------------------------------------

 
 
(p)           Foreign Qualifications. The Company, at the Time of Purchase and
at the Additional Time of Purchase, as the case may be, shall have delivered to
the Underwriters a certificate evidencing the Company’s qualification as a
foreign corporation in good standing issued by the Secretary of State (or
comparable office) of each jurisdiction in which the Company conducts business
and is required to so qualify, dated as of a date within five (5) calendar days
of the Time of Purchase and Additional Time of Purchase, as applicable.
 
(q)           Certified Charter. The Company shall have delivered to the
Underwriters at the Time of Purchase and at the Additional Time of Purchase, as
applicable, a certified copy of the Articles of Incorporation of the Company as
certified by the Secretary of State of the State of Nevada within five
(5) calendar days of the Time of Purchase and Additional Time of Purchase, as
applicable.
 
(r)           Additional Documents. The Company shall have furnished to the
Underwriters such other documents and certificates as the Underwriters may
reasonably request, including, without limitation regarding the accuracy and
completeness of any statement in the Registration Statement, the U.S.
Prospectus, any Permitted Free Writing Prospectus, or any Canadian Offering
Document as of the Time of Purchase and the Additional Time of Purchase, as
applicable.
 
(s)           No FINRA Objection. FINRA shall not have raised any objection with
respect to the fairness or reasonableness of the underwriting or other
arrangements of the transactions contemplated hereby.
 
(t)           Other Filings with the Commission. The Company shall have prepared
and filed with the Commission a pre-effective amendment to the Registration
Statement or a Current Report on Form 8-K, as applicable, with respect to the
transactions contemplated hereby, including the filing of this Agreement (or a
form thereof) as an exhibit thereto.
 
(u)           Prospectus Delivery. The Company shall have complied with the
provisions of Section 4(g) hereof with respect to the prompt furnishing of
prospectuses to the Underwriters.
 
(v)           Chief Financial Officer’s Certificates. The Underwriters shall
have received, from the Chief Financial Officer of the
company, certificates dated as of the date of the U.S. Prospectus and the
Canadian Prospectus, the Time of Purchase and the Additional Time of Purchase,
as applicable, in the forms satisfactory to the Underwriters, which certificates
shall cover certain financial disclosures contained or incorporated by reference
in the Registration Statement, the U.S. Prospectus, the Permitted Free Writing
Prospectuses, if any, and the Canadian Offering Documents, and not subject of
the letters delivered pursuant to Section 6(b).
 
7.           Effective Date of Agreement; Termination. This Agreement shall
become effective when the parties hereto have executed and delivered this
Agreement. If any Underwriter elects to terminate this Agreement as provided in
Section 6 above, that Underwriter shall promptly notify the Company in writing.
 
 
34
 

--------------------------------------------------------------------------------

 
 
If the sale to the Underwriters of the Shares, as contemplated by this
Agreement, is not carried out by the Underwriters for any reason permitted under
this Agreement, or if such sale is not carried out because the Company shall be
unable to comply with any of the terms of this Agreement, the Underwriters shall
be under no obligation or liability to the Company under this Agreement (except
solely to the extent provided in Section 8 hereof).
 
8.           Indemnity and Contribution.
 
(a)           The Company agrees to indemnify, defend and hold harmless each
Underwriter, its affiliates, directors, officers, employees and partners, and
each person, if any, who controls any Underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any losses, claims, damages or liabilities, joint or several, to which
any Underwriter or such person may become subject, under the Securities Act, the
Exchange Act, the Canadian Securities Laws, or otherwise (including in
settlement of any litigation if such settlement is effected with the written
consent of the Company), insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon (i) an untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, including the information deemed to be a part of the
Registration Statement at the time of effectiveness and at any subsequent time
pursuant to Rules 430A and 430B under the Securities Act, or arise out of or are
based upon the omission from the Registration Statement, or alleged omission to
state therein, a material fact required to be stated therein or necessary to
make the statements therein not misleading, (ii) an untrue statement or alleged
untrue statement of a material fact contained in the Disclosure Package, the
U.S. Prospectus, or any amendment or supplement thereto (including any documents
filed under the Exchange Act and deemed to be incorporated by reference into the
Registration Statement or the U.S. Prospectus), or any Issuer Free Writing
Prospectus, or arise out of or are based upon the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, (iii) an untrue statement or alleged untrue statement of
material fact contained in any of the Canadian Offering Documents, or arise out
of or are based upon the omission, or alleged omission, to state in any of the
Canadian Offering Documents a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, (iv) in whole or in part, any inaccuracy in the representations
and warranties of the Company contained herein, or (iv) in whole or in part, any
failure of the Company to perform its obligations hereunder or under law, and
will reimburse the Underwriters for any legal or other expenses reasonably
incurred by it in connection with evaluating, investigating or defending against
such loss, claim, damage, liability or action; provided, however, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage, liability or action arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission made in
the Registration Statement, the Disclosure Package, the U.S. Prospectus, or any
amendment or supplement thereto or any Issuer Free Writing Prospectus, or any
Canadian Offering Document, in reliance upon and in conformity with written
information furnished to the Company by the Underwriters specifically for use in
the preparation thereof, as such information is described in Section 8(f).
 
 
35
 

--------------------------------------------------------------------------------

 
 
 
(b)           Each Underwriter, severally and not jointly, will indemnify and
hold harmless the Company, its affiliates, directors, officers, employees and
partners, and each person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any losses, claims, damages or liabilities to which the Company may
become subject, under the Securities Act or otherwise (including in settlement
of any litigation, if such settlement is effected with the written consent of
such Underwriter), insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon an untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement, the Disclosure Package, the U.S. Prospectus, or any amendment or
supplement thereto or any Issuer Free Writing Prospectus, or any Canadian
Offering Document, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Registration
Statement, the Disclosure Package, the U.S. Prospectus, or any amendment or
supplement thereto or any Issuer Free Writing Prospectus, or any Canadian
Offering Document, in reliance upon and in conformity with written information
furnished to the Company by such Underwriter specifically for use in the
preparation thereof, as such information is described in Section 8(f), and will
reimburse the Company for any legal or other expenses reasonably incurred by the
Company in connection with defending against any such loss, claim, damage,
liability or action; provided, however, that in no case shall any Underwriter be
liable or responsible for any amount in excess of the underwriting discount
applicable to the Shares to be purchased by that Underwriter hereunder.
 
(c)           Promptly after receipt by an indemnified party under Section 8(a)
or Section 8(b) of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under such section, notify the indemnifying party in writing
of the commencement thereof; but the failure to notify the indemnifying party
shall not relieve the indemnifying party from any liability that it may have to
any indemnified party except to the extent such indemnifying party has been
materially prejudiced by such failure. In case any such action shall be brought
against any indemnified party, and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
in, and, to the extent that it shall wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of the indemnifying party’s election so to
assume the defense thereof, the indemnifying party shall not be liable to such
indemnified party under such section for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof; provided, however, that if (i) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (ii) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party), or (iii) the indemnifying party has not in
fact employed counsel reasonably satisfactory to the indemnified party to assume
the defense of such action within a reasonable time after receiving notice of
the commencement of the action, the indemnified party shall have the right to
employ a single counsel to represent it in any claim in respect of which
indemnity may be sought under Section 8(a) or Section 8(b), in which event the
reasonable fees and expenses of such separate counsel shall be borne by the
indemnifying party or parties and reimbursed to the indemnified party as
incurred.
 
 
36
 

--------------------------------------------------------------------------------

 
 
The indemnifying party under this Section 8 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or judgment. No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement, compromise or consent to the entry of judgment in
any pending or threatened action, suit or proceeding in respect of which any
indemnified party is a party or could be named and indemnity was or would be
sought hereunder by such indemnified party, unless such settlement, compromise
or consent (i) includes an unconditional release of such indemnified party from
all liability for claims that are the subject matter of such action, suit or
proceeding and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.
 
(d)           If the indemnification provided for in this Section 8 is
unavailable or insufficient to hold harmless an indemnified party under
Section 8(a) or Section 8(b), then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in Section 8(a) or Section 8(b),
(i) in such proportion as is appropriate to reflect the relative benefits
received by the Company on the one hand and each of the Underwriters on the
other from the offering and sale of the Shares or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company on the one
hand and the Underwriters on the other in connection with the statements or
omissions that resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations. The relative benefits received
by the Company on the one hand and the Underwriters on the other shall be deemed
to be in the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bear to the total underwriting
discounts and commissions received by the Underwriters, in each case as set
forth in the table on the cover page of the final U.S. Prospectus. The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Underwriters and the parties’ relevant intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. The Company and the Underwriters agree that it would not be just and
equitable if contributions pursuant to this Section 8(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in the first sentence of
this Section 8(d).  The amount paid by an indemnified party as a result of the
losses, claims, damages or liabilities referred to in the first sentence of this
Section 8(d) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
against any action or claim that is the subject of this
Section 8(d).  Notwithstanding the provisions of this Section 8(d), no
Underwriter shall be required to contribute any amount in excess of the amount
of the Underwriter’s commissions actually received by that Underwriter pursuant
to this Agreement, and the obligations of the Underwriters to contribute
pursuant to this Section 8(d) are several in proportion to the respective number
of Shares to be purchased by each of the
 
 
37
 

--------------------------------------------------------------------------------

 
 
Underwriters hereunder and not joint. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
 
(e)           The obligations of the Company under this Section 8 shall be in
addition to any liability that the Company may otherwise have and the benefits
of such obligations shall extend, upon the same terms and conditions, to each
person, if any, who controls any Underwriter within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act; and the obligations of the
Underwriters under this Section 8 shall be in addition to any liability that the
Underwriters may otherwise have and the benefits of such obligations shall
extend, upon the same terms and conditions, to the Company, and officers,
directors and each person who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act.
 
(f)           For purposes of this Agreement, each Underwriter confirms, and the
Company acknowledges, that there is no information concerning such Underwriter
furnished in writing to the Company by such Underwriter specifically for
preparation of or inclusion in the Registration Statement, the Disclosure
Package, the U.S. Prospectus, any Issuer Free Writing Prospectus, or any
Canadian Offering Document, other than the statements set forth in the last
paragraph on the cover page of the Prospectus and the statements set forth in
the “Underwriting” section of the Prospectus and Disclosure Package, only
insofar as such statements relate to the amount of selling concession or to
over-allotment and related activities that may be undertaken by the
Underwriters.
 
9.           Notices. Except as otherwise herein provided, all statements,
requests, notices and agreements shall be in writing or by facsimile and, if to
the U.S. Underwriter, shall be sufficient in all respects if delivered or sent
to Roth Capital Partners, LLC, 24 Corporate Plaza Drive, Newport Beach,
California 92660, Attention: John Dalfonsi, Managing Director (Facsimile No.:
(310) 445-5864), with a copy (for informational purposes only) to Paul,
Hastings, Janofsky & Walker, LLP, 1117 S. California Ave., Palo Alto, California
94304, Attention: Robert A. Claassen, Esq. (Facsimile No.: (650) 320-1984); if
to the Canadian Underwriter, shall be sufficient in all respects if delivered or
sent to Acumen Capital Finance Partners Limited, 404 6th Avenue S.W., Suite 700,
Calgary, Alberta, Canada, T2P 0R9, Attention: Kelly Hughes, Vice President,
Investment Banking (Facsimile No.: (403) 571-0310), with a copy (for
informational purposes only) to Blake, Cassels & Graydon LLP, 855 – 2nd Street
S.W., Suite 3500, Bankers Hall East Tower, Calgary, Alberta, Canada, T2P 4J8,
Attention: William C. Van Horne (Facsimile No.: (403) 260-9700); and if to the
Company, shall be sufficient in all respects if delivered or sent to Gryphon
Gold Corporation, 611 N. Nevada St., Carson City, Nevada 89511, Attention: Chief
Executive Officer (Facsimile No.: (604) 608-3262), with a copy (for
informational purposes only) to Dorsey & Whitney LLP, 1400 Wewatta St.,
Suite 400, Denver, Colorado, 80202, Attention: Kenneth G. Sam, Esq. (Facsimile
No.: (303) 629-3450).
 
In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the U.S. Underwriter is required to
obtain, verify and record information that identifies its respective clients,
including the Company, which information may include the name and address of its
respective clients, as well as other information that will allow the U.S.
Underwriter to properly identify its clients.
 
 
38
 

--------------------------------------------------------------------------------

 
 
10.           Governing Law; Submission to Jurisdiction; No Jury Trial. THIS
AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE APPLICATION OF ANY LAW
OTHER THAN THE LAWS OF THE STATE OF NEW YORK. The Company agrees that any suit
or proceeding arising in respect of this Agreement or this engagement will be
tried exclusively in the U.S. District Court for the Central District of
California or, if that court does not have subject matter jurisdiction, in any
state court located in the County of Los Angeles, and the Company agrees to
submit to the jurisdiction of, and to venue in, such courts. The Underwriters
and the Company (on its behalf and, to the extent permitted by applicable law,
on behalf of its stockholders and affiliates) waive all right to trial by jury
in any action, proceeding or counterclaim (whether based upon contract, tort or
otherwise) in any way arising out of or relating to this Agreement. The Company
agrees that a final judgment in any such action, proceeding or counterclaim
brought in any such court shall be conclusive and binding upon the Company and
may be enforced in any other courts to the jurisdiction of which the Company or
is or may be subject, by suit upon such judgment.
 
11.           Parties at Interest. The Agreement herein set forth has been and
is made solely for the benefit of the Underwriters and the Company and, to the
extent provided in Section 8 hereof, the specified controlling persons,
affiliates, partners, directors, officers and other persons and entities
referred to in such Section 8, and their respective successors, assigns, heirs,
personal representatives and executors and administrators. No other person,
individual, partnership, association, corporation or entity shall acquire or
have any right under or by virtue of this Agreement. No purchaser of any of the
Shares from the Underwriters shall be deemed a successor or assign by reason
merely of such purchase.
 
12.           No Fiduciary Relationship. The Company hereby acknowledges that
the Underwriters are acting solely as underwriters in connection with the
purchase and sale of the Company’s securities. The Company further acknowledges
that the Underwriters are acting pursuant to a contractual relationship created
solely by this Agreement entered into on an arm’s length basis, and in no event
do the parties intend that the Underwriters act or become responsible as
fiduciaries to the Company or its management, shareholders or creditors or any
other person in connection with any activity that the Underwriters may undertake
or have undertaken in furtherance of the purchase and sale of the Company’s
securities, either before or after the date hereof. The Underwriters hereby
expressly disclaim any fiduciary or similar obligations to the Company, either
in connection with the transactions contemplated by this Agreement or any
matters leading up to such transactions, and the Company hereby confirms its
understanding and agreement to that effect. The Company and the Underwriters
agree that they are each responsible for making their own independent judgments
with respect to any such transactions and that any opinions or views expressed
by the Underwriters to the Company regarding such transactions, including, but
not limited to, any opinions or views with respect to the price or market for
the Company’s securities, do not constitute advice or recommendations to the
Company (irrespective of whether the Underwriters have advised or are currently
advising the Company on other matters). The Company hereby waives and releases,
to the fullest extent permitted by law, any claims that the Company may have
against the Underwriters with respect to any breach or alleged breach of any
fiduciary or similar duty to the Company in connection with the transactions
contemplated by this Agreement or any matters leading up to such transactions.
 
 
39
 

--------------------------------------------------------------------------------

 
 
13.           Counterparts. This Agreement may be executed by the parties in one
or more counterparts, which together shall constitute one and the same agreement
among the parties. Delivery of a signed counterpart of this Agreement by
facsimile or e-mail/.pdf transmission shall constitute valid and sufficient
delivery thereof, and any counterpart so delivered shall be binding and valid as
if an original.
 
14.           Successors and Assigns. This Agreement shall be binding upon the
Underwriters and the Company and their respective successors and assigns, and
any successor or assign of all or any substantial portion of the Company’s and
each Underwriter’s respective businesses and/or assets.
 
15.           Currency. All references in this Agreement or the Warrant to
“Dollars” or “$” shall mean United States Dollars, unless otherwise indicated.
All references in this Agreement of the Warrant to “Cdn.$” shall be to Canadian
Dollars.
 
[Signature Page Immediately Follows This Page.]
 
 
 
 
 
40
 

--------------------------------------------------------------------------------

 
 
 
 
If the foregoing correctly sets forth the understanding among the Company and
the Underwriters, please so indicate in the space provided below for that
purpose, whereupon this Agreement and the acceptance by the Underwriters shall
constitute a binding agreement among the Company and the Underwriters.
 
 

 
Very truly yours,
 
 
 
  Gryphon Gold Corporation        
 
 By:    
 
 Name:    
 
 Title:    

 
 
 
 
Accepted and agreed to as of the
date first above written:
   
Roth Capital Partners, LLC
   
By:
     
Name:
     
Title:
     






     
Accepted and agreed to as of the
date first above written:
   
Acumen Capital Finance Partners Limited
   
By:
     
Name:
     
Title:
     

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE I
 
Permitted Free Writing Prospectuses
 
None.
 
 
 
 
I-1
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE II
 
Pricing Information
 
Number of Underwritten Shares:
 
U.S. Underwriter:  40,000,000
 
Canadian Underwriter:  40,000,000
 
Number of Additional Shares:
 
U.S. Underwriter:  6,000,000
 
Canadian Underwriter:  6,000,000
 
Public Offering Price:  $0.125 per Share1
 
Underwriting Discount: $0.0075 per Share2
 
Proceeds to Company (before expenses): $0.1175 per Share
 
 
 
 



--------------------------------------------------------------------------------

 
1
In Canada, the public offering price shall be Cdn.$0.12.

 
2
No Underwriting Discount shall apply to Shares sold by the Underwriters to
purchasers set forth on the “President’s List,” as such term is defined in
Section 4(k) of this Agreement.

 
 
 
II-1
 

--------------------------------------------------------------------------------

 
 
 
 
SCHEDULE III
 
List of Directors and Officers Executing Lock-Up Agreements
 
 
Directors:  John L. Key, Donald W. Gentry, Marvin K. Kaiser and Terence J. Cryan
 
Officers:  John L. Key, Matthew A. Fowler, Lisanna Lewis and Steven D. Craig
 
 
 
 
 
 
III-1
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 
Form of Lock-Up Agreement
 
May __, 2011
 
Roth Capital Partners, LLC,
for itself and on behalf of the Canadian Underwriter
24 Corporate Plaza Drive
Newport Beach, California 92660-7968
 
Re:           Gryphon Gold Corporation – Lock-Up Agreement
 
Ladies and Gentlemen:


The undersigned understands that Roth Capital Partners, LLC (the “U.S.
Underwriter”), for itself and on behalf of Acumen Capital Finance Partners
Limited (the “Canadian Underwriter”, and collectively with the U.S. Underwriter,
the “Underwriters”), proposes to enter into an underwriting agreement
(the “Agreement”) with Gryphon Gold Corporation, a Nevada corporation
(the “Company”), providing for the public offering (the “Offering”) of shares
(the “Shares”) of the common stock, par value $0.001 per share (“Common Stock”),
of the Company pursuant to a Registration Statement on Form S-1 (File
No. 333-172083), as amended, filed with the U.S. Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933, as amended
(the “Securities Act”).
 
In consideration of the agreement by the Underwriters to offer and sell the
Shares and in order to induce the Underwriters to participate in the Offering,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the undersigned hereby agrees that, without the
prior written consent of the Underwriters (which consent may be withheld in the
Underwriters’ sole discretion), the undersigned will not, during the period
beginning on the date hereof and ending on the date one hundred eighty (180)
days after the date of the final prospectus (including any final prospectus
supplement, the “Final Prospectus”) to be used in confirming the sale of the
Shares (such 180-day period, as may be extended hereunder, the “Lock-Up
Period”): (i) offer, pledge, sell, contract to sell, announce the intention to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase, make any short sale or
otherwise transfer or dispose of, directly or indirectly, or file (or
participate in the filing of) a registration statement with the Commission in
respect of, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for shares of Common Stock, or any securities that
represent the right to receive shares of Common Stock, whether now owned or
hereinafter acquired, and whether owned directly by the undersigned (including
holding as a custodian or trustee) or with respect to which the undersigned has
beneficial ownership within the rules and regulations of the Commission, as the
same may be amended or supplemented from time to time (collectively,
the “Undersigned’s Shares”); (ii) enter into any swap, hedge or other similar
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of the Undersigned’s Shares or securities convertible into or
exercisable or exchangeable for shares of Common Stock, whether any such
transaction described in clauses (i) or (ii) of this paragraph is to be settled
by delivery of shares
 
 
A-1
 

--------------------------------------------------------------------------------

 
 
 
of Common Stock or such other securities, in cash or otherwise; (iii) make any
demand for, or exercise any right with respect to, the registration of any of
the Undersigned’s Shares or any security convertible into or exercisable or
exchangeable for shares of Common Stock; or (iv) publicly announce an intention
to effect any transaction of the type specified in clauses (i), (ii) or
(iii) above. For the avoidance of doubt, the foregoing restrictions are
expressly understood and agreed to preclude the undersigned from engaging in any
hedging or other transaction which is designed to, or which reasonably could be
expected to, lead to or result in a sale or disposition of the Undersigned’s
Shares, even if such Shares would be disposed of by a person or entity other
than the undersigned. Such prohibited hedging or other transactions include,
without limitation, any short sale or any purchase, sale or grant of any right
(including, without limitation, any put option or put equivalent position or
call option or call equivalent position) with respect to any of the
Undersigned’s Shares or with respect to any security that includes, relates to
or derives any significant portion of its value from such Shares.
 
Notwithstanding the foregoing, the restrictions set forth in clauses (i) and
(ii) in the immediately preceding paragraph will not apply to (a) transfers by
the undersigned (1) as a bona fide gift or gifts, provided that the donee or
donees thereof agree to be bound in writing by the restrictions set forth
herein, (2) upon death by will or intestacy, provided that the recipient agrees
to be bound in writing by the restrictions set forth herein, (3) to any trust
for the direct or indirect benefit of the undersigned or the immediate family of
the undersigned, provided that the trustee of the trust agrees to be bound in
writing by the restrictions set forth herein, (4) to the limited partners,
general partners, limited liability company members or stockholders of the
undersigned, or if the undersigned is a corporation, to any wholly owned
subsidiary of such corporation, (5) occurring by operation of law, such as
statutes governing the effects of a merger or a qualified domestic order,
provided that in the case of any transfer pursuant to clauses (1), (2), (3),
(4) or (5) above, (x) the recipient agrees to be bound in writing by the
restrictions set forth herein, (y) any such transfer shall not involve a
disposition for value and (z) no public reports or filings, including, but not
limited to, those pursuant to Rule 144 under the Securities Act or pursuant to
Section 16 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), are required to be filed by the undersigned during the Lock-Up Period and
no such filings are voluntarily filed by the undersigned during the Lock-Up
Period, or (6) with the prior written consent of the Underwriters; (b) transfers
of Common Stock solely in connection with the “cashless” exercise of Company
stock options for the purpose of exercising such stock options, provided that
any shares of Common Stock received upon such exercise and any remaining shares
of Common Stock held by the undersigned will be subject to all of the
restrictions set forth in this Lock-Up Agreement; or (c) the undersigned’s
entering into a written plan, contract or instruction that satisfies all of the
requirements of Rule 10b5-1 under the Exchange Act (a “10b5-1 Plan”) after the
date hereof relating to the sale of the Undersigned’s Shares, provided that such
10b5-1 Plan does not provide for the transfer of the Undersigned’s Shares during
the Lock-Up Period, and provided, further, that no public reports or filings,
including, but not limited to, those pursuant to Rule 144 under the Securities
Act or pursuant to Section 16 of the Exchange Act, are required to be filed by
the undersigned during the Lock-Up Period and no such filings are voluntarily
filed by the undersigned during the Lock-Up Period. For purposes of this Lock-Up
Agreement, “immediate family” shall mean any relationship by blood, marriage or
adoption, not more remote than first cousin.
 
 
A-2
 

--------------------------------------------------------------------------------

 
 
 
If (i) during the last seventeen (17) days of the initial Lock-Up Period, the
Company releases earnings results or publicly announces other material news or a
material event relating to the Company occurs or (ii) prior to the expiration of
the initial Lock-Up Period, the Company announces that it will release earnings
results during the fifteen-day (15-day) period following the last day of the
initial Lock-Up Period, then, in each case, the Lock-Up Period automatically
will be extended until the expiration of the eighteen-day (18-day) period
beginning on the date of release of the earnings results or the public
announcement regarding the material news or the occurrence of the material
event, as applicable, unless the Underwriters waive, in writing, such extension.
The Company agrees not to accelerate the vesting of any option or warrant or the
lapse of any repurchase right prior to the expiration of the Lock-Up Period. In
furtherance of the foregoing, the Company, and any duly appointed transfer agent
or depositary for the registration or transfer of the securities described
herein, are hereby authorized to decline to make any transfer of securities if
such transfer would constitute a violation or breach of any of the provisions of
this Lock-Up Agreement.
 
The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement. The undersigned
understands that the Company and the Underwriters are relying upon this Lock-Up
Agreement in proceeding toward consummation of the Offering. The undersigned
further understands that this Lock-Up Agreement is irrevocable and that all
authority herein conferred or agreed to be conferred and any obligations of the
undersigned hereunder shall be binding upon the successors, assigns, heirs and
personal and legal representatives of the undersigned.
 
The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar or depositary
against the transfer of the Undersigned’s Shares, except in compliance with the
foregoing restrictions.
 
The undersigned understands that, if the Agreement does not become effective, or
if the Agreement (other than the provisions thereof which survive termination)
shall terminate or be terminated prior to payment for and delivery of the Shares
to be sold thereunder, the undersigned shall be released from all obligations
under this Lock-Up Agreement.
 
This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.
 

     Very truly yours,                  Name:
 

 
 
 
 
 
 
A-3
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Form of Underwriter Warrant
 
UNDER FINRA RULE 5110(g) AND SUBJECT TO LIMITED EXCEPTIONS, THIS WARRANT AND THE
UNDERLYING SHARES OF COMMON STOCK SHALL NOT BE SOLD, TRANSFERRED, ASSIGNED,
PLEDGED, OR HYPOTHECATED, OR BE THE SUBJECT OF ANY HEDGING, SHORT SALE,
DERIVATIVE, PUT, OR CALL TRANSACTION THAT WOULD RESULT IN THE EFFECTIVE ECONOMIC
DISPOSITION OF THIS WARRANT OR THE SECURITIES UNDERLYING THIS WARRANT BY ANY
PERSON FOR A PERIOD OF 180 DAYS FROM THE DATE THE REGISTRATION STATEMENT WENT
EFFECTIVE.
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“ACT”) OR UNDER THE SECURITIES OR BLUE SKY LAWS OF ANY STATE (THE “LAWS”). THESE
SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION AND QUALIFICATION OF THESE SECURITIES UNDER THE ACT
AND THE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT
SUCH REGISTRATION AND QUALIFICATION ARE NOT REQUIRED UNDER THE ACT AND THE LAWS.
 
COMMON STOCK PURCHASE WARRANT
 
THIS COMMON STOCK PURCHASE WARRANT (this “Warrant”) is entered into and
effective as of May 18, 2011 (the “Issue Date”), by and between Gryphon Gold
Corporation, a Nevada corporation (the “Company”), and [Roth Capital Partners,
LLC / Acumen Capital Finance Partners Limited] (“Holder”). This Warrant is
issued pursuant to and in satisfaction of the Company’s obligations under that
certain Underwriting Agreement between the Company and Roth Capital Partners,
LLC, for itself and on behalf of Acumen Capital Finance Partners Limited, dated
May 13, 2011 (the “Underwriting Agreement”) with respect to a public offering of
securities by the Company commencing on May 18, 2011 (the “Offering Commencement
Date”).
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Warrant, the Company and Holder certify and agree as follows:
 
1.           Grant of the Right to Purchase Common Stock. For value received,
the adequacy of which is hereby acknowledged, the Company hereby grants to
Holder the right, and Holder is entitled, upon the terms and subject to the
conditions set forth in this Warrant, to subscribe for and purchase from the
Company a number of shares (the “Shares”) of the Company’s common
 
 
 
B-1
 

--------------------------------------------------------------------------------

 
 
stock, par value $0.001 per share (the “Common Stock”), equal to 1,150,0003
Shares of the Common Stock at a purchase price of $0.304 per Share, as the same
may be adjusted as provided herein (the “Exercise Price”).
 
2.           Term. This Warrant is exercisable at the option of the Holder, at
any time or from time to time, in whole or in part (but not for a fraction of a
Share), on or after the six month (6-month) anniversary of the date of
effectiveness of the Registration Statement (as filed with the SEC on Form S-1,
File No. 333-172083, the “Registration Statement”) (such anniversary,
the “Initial Exercise Date”); provided, however, this Warrant may not be
exercised later than 5:00 p.m. Pacific time on the two-year (2-year) anniversary
of the Initial Exercise Date (the period from the Initial Exercise Date to
latest time that this Warrant may be exercised, the “Exercise Period”). Except
as otherwise provided for herein or as permitted by applicable rules of the
Financial Industry Regulatory Authority (“FINRA”), this Warrant shall not be
sold, transferred, assigned, pledged or hypothecated prior to 180 days after the
date the Registration Statement went effective.
 
3.           Method of Exercise; Payment; Issuance of Shares.
 
(a)           The Company agrees that the Shares purchased under this Warrant
shall be and are deemed to be issued to Holder as the record owner of such
shares as of the close of business on the date on which this Warrant shall have
been surrendered, together with the completed and executed Notice of Exercise in
the form attached hereto as Appendix A delivered and payment made for such
Shares. Certificates for the Shares so purchased, together with any other
securities or property to which Holder is entitled upon such exercise, including
any cash in lieu of any fraction of a Share issuable upon a net exercise
pursuant to Section 3(b) equal to such fraction of the current Fair Market Value
of a Share as of such date, shall be delivered to Holder by the Company at the
Company’s expense within thirty (30) days after the rights represented by this
Warrant have been so exercised. In case of a purchase of less than all the
Shares that may be purchased under this Warrant, the Company shall cancel this
Warrant and execute and deliver a new Warrant or Warrants of like tenor for the
balance of the Shares purchasable under the Warrant surrendered upon such
purchase to Holder within thirty (30) days. Each stock certificate so delivered
shall be in such denominations of Common Stock as may be requested by Holder and
shall be registered in the name of Holder. In lieu of delivering a certificate
or certificates for the Shares pursuant to this Section 3(a), the Holder may
request that the Company provide Shares in book-entry (uncertificated) form if
at such time the Company is direct registration eligible.
 



--------------------------------------------------------------------------------

 
3
Equal, in the aggregate for each respective Underwriter, to two and one-half
percent (2.5%) of the number of shares of common stock of the Company sold by
that Underwriter in the public offering in the United States pursuant to the
Registration Statement and in Canada pursuant to the Canadian Preliminary
Prospectus (as defined in the Underwriting Agreement) (less any shares sold by
that Underwriter to purchasers set forth on the “President’s List” (as defined
in the Underwriting Agreement)).

 
4
Equal to two hundred forty percent (240%) of the public offering price per share
as set forth in the Registration Statement.

 
 
 
B-2
 

--------------------------------------------------------------------------------

 
 
(b)           Net Issue Exercise.
 
(i)         Section 3(b)(ii) shall not apply and shall have no force or effect
if the Shares issuable upon exercise of this Warrant have been registered for
resale under the Securities Act of 1933, as amended (the “Act”), on a
Registration Statement on Form S-3, or another appropriate form and such
Registration Statement remains effective under the Act and available for use by
Holder at the time of exercise.
 
(ii)         Subject to Section 3(b)(i), if, at any time after the Initial
Exercise Date, the Fair Market Value of one share of Common Stock is greater
than the Exercise Price, in lieu of exercising this Warrant for cash, the Holder
may elect to receive shares of Common Stock equal to the value (as determined
below) of this Warrant (or the portion thereof being exercised) by surrender of
this Warrant at the principal office of the Company together with the properly
endorsed Notice of Exercise in which event the Company shall issue to the Holder
a number of Shares computed using the following formula:
 
X = (Y (A - B)) / A
 
Where X = the number of Shares to be issued to Holder
 
Y = the number of Shares purchasable under the Warrant or, if only a portion of
the Warrant is being exercised, the portion of the Warrant being exercised (at
the date of such calculation)
 
A = the Fair Market Value of one share of the Common Stock (at the date of such
calculation)
 
B = Exercise Price (at the date of such calculation)
 
For purposes of the above calculation, the “Fair Market Value” of one share of
Common Stock shall mean (i) the average of the closing sales prices for the
shares of Common Stock on the Eligible Market on which the Common Stock is
listed or traded as reported by Bloomberg Financial Markets (or a comparable
reporting service of national reputation selected by the Company and reasonably
acceptable to the Holder if Bloomberg Financial Markets is not then reporting
sales prices of such security) (collectively, “Bloomberg”) for the ten (10)
consecutive Trading Days immediately prior to the Exercise Date, or (ii) if an
Eligible Market is not the principal Trading Market for the shares of Common
Stock, the average of the reported sales prices reported by Bloomberg on the
principal Trading Market for the Common Stock during the same period, or, if
there is no sales price for such period, the last sales price reported by
Bloomberg for such period, or (iii) if neither of the foregoing applies, the
last sales price of such security in the over-the-counter market on the pink
sheets or bulletin board for such security as reported by Bloomberg, or if no
sales price is so reported for such security, the last bid price of such
security as reported by Bloomberg, or (iv) if fair market value cannot be
calculated as of such date on any of the foregoing bases, the fair market value
shall be as determined by the Board of Directors of the Company in the exercise
of its good faith judgment.
 
4.           Representations and Warranties, Other Agreements of the Company.
 
B-3
 

--------------------------------------------------------------------------------

 
 
 
        (a)           Due Authorization; Consents. The Company hereby represents
and warrants to the Holder that all corporate authorizations necessary for the
execution and delivery of, and the performance of all obligations of the Company
under, this Warrant have been obtained. This Warrant constitutes a valid and
binding obligation of the Company enforceable in accordance with its terms,
subject, as to enforcement of remedies, to applicable bankruptcy, insolvency,
moratorium, reorganization and similar laws affecting creditors’ rights
generally and to general equitable principles.
 
(b)           Organization. The Company hereby represents and warrants to Holder
that the Company is a corporation duly organized and validly existing under the
laws of the State of Nevada and has all requisite corporate power to own, lease
and operate its property and to carry on its business as now being conducted and
as currently proposed to be conducted.
 
(c)           Reservation of Shares. The Company has duly authorized and
reserved, and shall at all times have authorized and reserved, a sufficient
number of shares of its Common Stock to provide for the exercise of the rights
to purchase the Shares as provided in this Warrant.
 
(d)           Valid Issuance. All Shares issued upon the exercise of this
Warrant shall be validly issued, fully paid and nonassessable when issued
consistent with the terms hereof.
 
5.           No Rights as Shareholder. This Warrant does not entitle Holder to
any voting rights or other rights, nor subject the Holder to any liabilities or
obligations, as a shareholder of the Company prior to the purchase of the Shares
as provided in this Warrant.
 
6.           Adjustment Rights. The Exercise Price and the number of Shares
purchasable hereunder (or any shares of stock or other securities or property
receivable or issuable upon exercise of this Warrant) are subject to adjustment
from time to time as follows:
 
(a)           Reclassification of Shares. If the Company at any time shall, by
reclassification or exchange of securities or otherwise, change all of the
outstanding shares of Common Stock into the same or a different number of
securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable hereunder had Holder exercised its rights with respect to all of
the Shares then represented by this Warrant immediately prior to such
combination, reclassification, exchange, subdivision or other change.
 
(b)           Subdivision, Split, Reverse Split or Combination of Shares. If the
Company at any time shall subdivide or split its Common Stock into a larger
number of outstanding shares, the Exercise Price shall be proportionately
decreased and the number of Shares issuable upon exercise of this Warrant (or
any shares of stock or other securities at the time issuable upon exercise of
this Warrant) shall be proportionally increased to reflect any such subdivision
or stock split. If the Company at any time shall reverse split or combine its
Common Stock into a smaller number of outstanding shares, the Exercise Price of
this Warrant shall be proportionally increased and the number of Shares issuable
upon exercise of this Warrant (or any shares of stock or other securities at the
time issuable upon exercise of this Warrant) shall be proportionally decreased
to reflect any such reverse stock split or combination.
 
 
B-4
 

--------------------------------------------------------------------------------

 
 
(c)           Stock Dividends or Other Non-Cash Distributions. If the Company at
any time shall make, issue, fix a record date for or pay a dividend or other
distribution with respect to the Common Stock (or any shares of stock or other
securities at the time issuable upon exercise of the Warrant) payable in
(i) securities of the Company or (ii) assets (excluding cash dividends), then,
in each such case, the Holder on exercise of this Warrant at any time after the
consummation, effective date or record date of such dividend or other
distribution, shall receive, in addition to the Shares (or such other stock or
securities) issuable on such exercise prior to such date, and without the
payment of additional consideration therefor, the securities or such other
assets of the Company to which such Holder would have been entitled upon such
date if such Holder had exercised this Warrant on the date hereof and had
thereafter, during the period from the date hereof to and including the date of
such exercise, retained such shares and all such additional securities or other
assets distributed with respect to such shares as aforesaid during such period
giving effect to all adjustments called for by this Section 6.
 
(d)           Capital Reorganization, Merger or Consolidation. In case of any
capital reorganization of the capital stock of the Company (other than a
combination, stock split, reverse stock split, reclassification or subdivision
of shares otherwise provided for herein), or any merger or consolidation of the
Company with or into another corporation, or the sale of all or substantially
all the assets of the Company then, and in each such case, as a part of such
reorganization, merger, consolidation, sale or transfer, lawful provision shall
be made so that the Holder shall thereafter be entitled to receive upon exercise
of this Warrant during the Exercise Period and upon payment of the Exercise
Price (or use of net exercise if then permitted hereunder), the number of shares
of stock or other securities or property of the successor corporation resulting
from such reorganization, merger, consolidation, sale or transfer that a holder
of the shares deliverable upon exercise of this Warrant would have been entitled
to receive in such reorganization, consolidation, merger, sale or transfer if
this Warrant had been exercised immediately before such reorganization, merger,
consolidation, sale or transfer, all subject to further adjustment as provided
in this Section 6. The foregoing provisions of this Section 6(d) shall similarly
apply to successive reorganizations, consolidations, mergers, sales and
transfers and to the stock or securities of any other corporation that are at
the time receivable upon the exercise of this Warrant. If the per-share
consideration payable to the Holder hereof for shares in connection with any
such transaction is in a form other than cash or marketable securities, then the
value of such consideration shall be determined in good faith by the Company’s
Board of Directors. In addition to the adjustments set forth above, appropriate
adjustments (as determined in good faith by the Company’s Board of Directors)
shall be made in the application of the provisions of this Warrant with respect
to the rights and interests of the Holder after the transaction, to the end that
the provisions of this Warrant shall be applicable after that event, as near as
reasonably may be, in relation to any shares or other property deliverable after
that event upon exercise of this Warrant.
 
(e)           Certificate as to Adjustments. In each case of any adjustment in
the Exercise Price, or number or type of shares or other securities or property
issuable upon exercise of this Warrant, the Chief Financial Officer or
Controller of the Company shall compute such adjustment in accordance with the
terms of this Warrant and prepare a certificate setting forth such adjustment
and showing in detail the facts upon which such adjustment is based, including a
statement of the adjusted Exercise Price and/or securities or property issuable
upon exercise, as applicable. The Company shall promptly send a copy of each
such certificate to the Holder.
 
 
B-5
 

--------------------------------------------------------------------------------

 
   
          7.           Transferability of Warrant.
 
(a)           Transferability of Warrant. This Warrant is transferable on the
books of the Company at its principal office by Holder subject to compliance
with the restrictions contained in the last sentence of Section 2 hereof upon
surrender of this Warrant properly endorsed, and subject to compliance with
Section 7(b) and applicable federal and state securities laws. The Company shall
issue and deliver to the transferee a new Warrant representing the Warrant so
transferred (a “New Warrant”). Upon any partial transfer, the Company will issue
and deliver to Holder a New Warrant with respect to the portion of the Warrant
not so transferred.
 
(b)           Conditions of Transfer. It shall be a condition to any transfer of
this Warrant that at the time of such transfer, the transferee shall provide the
Company with a representation in writing that the transferee is acquiring this
Warrant and the Shares to be issued upon exercise for investment purposes only
and not with a view to any sale or distribution in violation of the Act. As a
further condition to any transfer of this Warrant or any or all of the Shares
issuable upon exercise of this Warrant, other than a transfer registered under
the Act, the Company may request a legal opinion, in form and substance
satisfactory to the Company and its counsel, reciting the pertinent
circumstances surrounding the proposed transfer and stating that such transfer
is exempt from the registration and prospectus delivery requirements of the Act;
however, the Company agrees that for transactions made pursuant to the
constructive application of Rule 144 of the Act as set forth in Section 8(h)
hereof, if the Company requires such an opinion, it will obtain such opinion
from its own counsel at its cost or pay the reasonable costs for Holder to
obtain such an opinion from Holder’s counsel. Any purported transfer of all or
any portion of this Warrant in violation of the provisions of this Warrant shall
be null and void.
 
8.           Holder Representations and Warranties. Holder hereby represents and
warrants as follows:
 
(a)           Disclosure of Information. Holder confirms that it understands
that the Company files periodic reports with the Securities and Exchange
Commission (the “SEC”), and such reports are available for review at
www.sec.gov. Holder has had the opportunity to review all of the public reports
filed by the Company prior to the date of this Warrant, including, without
limitation, the Company’s Form 10-K for the fiscal year ended March 31, 2010.
Holder or the representatives or advisors of Holder, have had the opportunity to
ask questions of and receive answers from the officers of Holder, or persons
acting on their behalf, concerning Holder, and all such questions have been
answered to the full satisfaction of Holder or its representatives or advisors.
 
(b)           No Solicitation. Holder was not presented with or solicited by any
leaflet, public promotional meeting, circular, newspaper or magazine article,
radio or television advertisement, or any other form of advertising concerning
an investment in the Company.
 
(c)           Purchase Entirely for Own Account. Holder is acquiring the Warrant
for investment and for its own account, and not with a view to any distribution
of the Warrant or the Shares issuable upon exercise thereof.
 
 
B-6
 

--------------------------------------------------------------------------------

 
 
(d)           Securities Not Registered. Holder understands that neither the
Warrant nor the Shares have been registered under the Act in reliance on the
exemption provided pursuant to Section 4(2) of the Act for any security sold in
a private offering and the rules and regulations issued pursuant to the Act; and
that neither the Warrant nor the Shares have been registered under the “blue
sky” laws of any state including California.
 
(e)           Accredited Investor. Holder is an “accredited investor” pursuant
to Rule 501(a) of Regulation D promulgated by the SEC.
 
(f)           Investment Experience. Holder understands the risks and other
considerations related to an investment in the Shares. Holder has such knowledge
and experience in financial and business matters that it (alone or with the aid
of its investment advisors who are not compensated by the Company or any
affiliate of the Company, directly or indirectly) is capable of evaluating the
merits and risks of acquiring, and protecting its own interests in connection
with, the Warrant and the Shares. Holder is able to bear the economic risk of an
investment in the Company, and has the ability to hold the Shares indefinitely.
Holder’s overall commitment to investments which are not readily marketable
(such as the Warrant and the Shares) is not disproportionate to Holder’s net
worth, and Holder has the financial ability to suffer a complete loss of its
investment in the Company.
 
(g)           Restricted Shares/Legend. Holder understands that the Company will
treat the Shares issuable upon the exercise of the Warrant under this Warrant as
“restricted securities” as that term is defined in Rule 144 promulgated under
the Act, regardless of whether such shares are deemed to have been issued in a
transaction involving a public offering, and unless a registration statement
relating to the resale of the Shares shall then be effective under the Act,
shall bear a legend in the form substantially as follows:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“ACT”) OR UNDER THE SECURITIES OR BLUE SKY LAWS OF ANY STATE (THE “LAWS”). THESE
SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION AND QUALIFICATION OF THESE SECURITIES UNDER THE ACT
AND THE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER THAT
SUCH REGISTRATION AND QUALIFICATION ARE NOT REQUIRED UNDER THE ACT AND THE LAWS.
 
Holder agrees that any issuance by the Company of Shares without the above
restrictive legend is predicated upon the Company’s reliance that Holder will
sell any Shares pursuant to either the registration requirements of the Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom.
 
(h)           Resale of Shares. Holder and the Company acknowledge that as of
the Offering Commencement Date the Staff of the Division of Corporation Finance
of the SEC has published Compliance & Disclosure Interpretation 528.04 in the
Securities Act Rules section
 
 
B-7
 

--------------------------------------------------------------------------------

 
 
thereof, stating that the holder of securities issued in connection with a
public offering may not rely upon Rule 144 promulgated under the Act to
establish an exemption from registration requirements under Section 4(1) under
the Act, but may nonetheless apply Rule 144 constructively for the resale of
such shares in the following manner: (a) provided that six months has elapsed
since the last sale under the registration statement, an underwriter or finder
may resell the securities in accordance with the provisions of Rule 144(c), (e),
and (f), except for the notice requirement; (b) a purchaser of the shares from
an underwriter receives restricted securities unless the sale is made with an
appropriate, current prospectus, or unless the sale is made pursuant to the
conditions contained in (a) above; (c) a purchaser of the shares from an
underwriter who receives restricted securities may include the underwriter’s
holding period, provided that the underwriter or finder is not an affiliate of
the issuer; and (d) if an underwriter transfers the shares to its employees, the
employees may tack the firm’s holding period for purposes of Rule 144(d), but
they must aggregate sales of the distributed shares with those of other
employees, as well as those of the underwriter or finder, for a six-month period
from the date of the transfer to the employees. Holder and the Company also
acknowledge that the Staff of the Division of Corporation Finance of the SEC has
advised in various no-action letters that the holding period associated with
securities issued without registration to a service provider commences upon the
completion of the services, and that Rule 144(d)(3)(ii) provides that securities
acquired from the issuer solely in exchange for other securities of the same
issuer shall be deemed to have been acquired at the same time as the securities
surrendered for conversion.
 
9.           Miscellaneous.
 
(a)           Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of New York, without regard to its
conflicts of law principles, and the federal law of the United States of
America. The Company and Holder each irrevocably consents to the jurisdiction of
the courts of the State of California and of any federal court, in each case
located in Los Angeles County, California in connection with any action or
proceeding arising out of, or relating to, this Warrant, any document or
instrument delivered pursuant to, in connection with, or simultaneously with
this Warrant, or a breach of this Warrant or any such document or instrument. TO
THE FULLEST EXTENT POSSIBLE UNDER APPLICABLE LAW, EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS WARRANT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(b)           Entire Agreement. This Warrant constitutes the final, complete and
exclusive agreement between the parties pertaining to the subject of this
Warrant, and supersedes all prior and contemporaneous agreements. None of the
provisions of this Warrant shall be deemed, or shall constitute, a waiver of any
other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver. No waiver shall be binding unless executed in writing by the
party making the waiver. Any changes or supplements to this Warrant must be in
writing and signed by the Company and Holder.
 
(c)           Assignment. This Warrant shall be binding on, and shall inure to
the benefit of, the parties and their respective heirs, legal representatives,
successors and assigns.
 
 
B-8
 

--------------------------------------------------------------------------------

 
 
(d)           Notices, Etc. All notices, requests, consents and other
communications hereunder shall be in writing, shall be mailed by first-class
registered or certified airmail, confirmed facsimile or nationally recognized
overnight express courier postage prepaid, and shall be deemed given when so
mailed and shall be delivered as addressed as follows:
 
(i)         if to the Company, to:
 
Gryphon Gold Corporation
611 N. Nevada St.
Carson City, Nevada 89511
Attention: Chief Financial Officer
Facsimile No.: (604) 608-3262
 
or to such other persons at such other places as the Company shall designate to
the Purchaser in writing; and
 
(ii)         if to Holder, at the address set forth below Holder’s signature to
this Warrant.
 
(e)           Severability. In the event that any one or more of the provisions
contained in this Warrant or in any other document referenced in this Warrant
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision of this Warrant or any other such document.
 
(f)           Time is of the Essence. Time is absolutely of the essence in
construing each provision of this Warrant.
 
(g)           Interpretation. The headings set forth in this Warrant are for
convenience only and shall not be used in interpreting this Warrant.
 
(h)           Counterparts. This Warrant may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. A faxed signature shall
be as valid as an originally executed signature.
 
(i)           Loss or Mutilation. Upon receipt of evidence reasonably
satisfactory to the Company of the ownership of and the loss, theft, destruction
or mutilation of this Warrant, and of indemnity reasonably satisfactory to it,
and (in the case of mutilation) upon surrender and cancellation of this Warrant,
the Company will execute and deliver in lieu thereof a new Warrant of like tenor
as the lost, stolen, destroyed or mutilated Warrant.
 
10.           Certain Definitions.
 
(a)           “Business Day” means each Monday, Tuesday, Wednesday, Thursday and
Friday which is not a day on which banking institutions in New York, New York
are generally authorized or obligated by law or executive order to close.
 
(b)           “Eligible Market” means any of The NASDAQ Global Market, The
NASDAQ Global Select Market or The NASDAQ Capital Market.
 
 
 
B-9
 

--------------------------------------------------------------------------------

 
 
(c)           “Registration Statement” means a registration statement filed with
the Securities and Exchange Commission.
 
(d)           “Trading Day” shall mean (a) any day on which the Common Stock is
listed or quoted and traded on its primary Trading Market, (b) if the Common
Stock is not then listed or quoted and traded on any Eligible Market, then a day
on which trading occurs on the OTC Bulletin Board (or any successor thereto), or
(c) if trading does not occur on the OTC Bulletin Board (or any successor
thereto), any Business Day.
 
(e)           “Trading Market” shall mean the OTC Bulletin Board or any Eligible
Market or any other national securities exchange, market or trading or quotation
facility on which the Common Stock is then listed or quoted.
 
[Signature Page Immediately Follows This Page]

 
 
 
 
B-10
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have caused this Common Stock Purchase Warrant
to be executed as of the Issue Date.
 
 

  Gryphon Gold Corporation        
 
 By:    
 
 Name:    
 
 Title:    

 
 
Accepted and agreed to as of the
date first above written:
   
[Roth Capital Partners, LLC / Acumen Capital Finance Partners Limited]
   
By:
     
Name:
     
Title:
     

 
 

 
B-11
 

--------------------------------------------------------------------------------

 
 
 
APPENDIX A
 
Common Stock Purchase Warrant – Notice of Exercise
 
Gryphon Gold Corporation
611 N. Nevada St.
Carson City, Nevada 89511
Attention: Corporate Secretary
 
The undersigned hereby elects to purchase, pursuant to the provisions of the
Warrant, as follows:
 
____    __________ Shares of Common Stock pursuant to the terms of the attached
Warrant, and tenders herewith payment in cash of the Exercise Price of such
Shares in full, together with all applicable transfer taxes, if any.
 
____    Net Exercise the attached Warrant with respect to __________ Shares of
Common Stock.
 
The undersigned hereby represents and warrants that the representations and
warranties in Section 8 of the Warrant are true and correct with respect to the
undersigned as of the date hereof.
 
 

   Holder            By:        Name:        Title:        Date:    

 
 
 
Name in which Shares should be registered:                               
 
B-12
 

--------------------------------------------------------------------------------

 
 
                                                           
EXHIBIT C
 
Form of Legal Opinion of Company Counsel
 
1.
The Company and each of its Subsidiaries have been duly organized and are
validly existing as a corporation and are in good standing under the laws of
their jurisdiction of incorporation or organization. Each of the Company and its
Subsidiaries has the corporate power and authority to own its properties and
conduct its business as currently being carried on and as described in the
Registration Statement, the Disclosure Package and the U.S. Prospectus, and is
duly qualified to do business as a foreign corporation in good standing in each
jurisdiction in which the failure to qualify could reasonably be expected to
have a Material Adverse Effect.

 
2.
The Shares have been duly authorized and, when issued and paid for, will be
validly issued, fully paid and non-assessable. The Warrant Shares issuable upon
exercise of the Warrant have been duly authorized and reserved for issuance.

 
3.
The Shares are free of statutory and contractual preemptive rights, resale
rights, rights of first refusal and restrictions upon voting and transfer.

 
4.
The Warrant has been duly authorized and, when executed by the Company and
issued and delivered against payment of the purchase price therefor in
accordance with the terms of the Underwriting Agreement, will constitute valid
and binding obligations of the Company, enforceable against the Company in
accordance with their terms. The Warrant Shares issuable upon exercise of the
Warrant, when issued to the holder(s) of the Warrant in accordance with the
terms of the Warrant against payment therefor, will be validly issued, fully
paid and non-assessable, and free of statutory and contractual preemptive
rights, resale rights, rights of first refusal and restrictions upon voting and
transfer.

 
5.
The Common Stock is quoted for trading on the Over-the-Counter Bulletin Board.

 
6.
The Company’s authorized equity capitalization is as set forth in the
Registration Statement, Disclosure Package and the U.S. Prospectus. All
outstanding shares of each Subsidiary are validly issued, fully paid,
non-assessable and owned by the Company.

 
7.
The Company has the requisite corporate power and authority to execute and
deliver the Underwriting Agreement and to perform its obligations thereunder,
and all corporate action required to be taken for the authorization, execution
and delivery of the Underwriting Agreement has been duly and validly taken. The
Underwriting Agreement has been duly authorized, executed, and delivered by the
Company. No approval by the stockholders of the Company is required in
connection with the issuance and sale of the Shares or with the consummation by
the Company of the transactions contemplated by the Underwriting Agreement.

 
8.
The Registration Statement had become effective under the Securities Act and, to
our knowledge, no stop order suspending the effectiveness of the Registration
Statement or any post-effective amendment thereof has been issued and no
proceedings therefor have been initiated or threatened by the Commission, and
any required filing of the U.S.

 
C-1
 

--------------------------------------------------------------------------------

 
 
 
Prospectus and any supplement thereto pursuant to Rule 424 or Rule 430A or 430C
under the Securities Act has been made in the manner and within the time period
required by said Rule 424 and in compliance with Rule 430A or 430C under the
Securities Act.

 
9.
The Company is not an “ineligible issuer” (as defined in Rule 405 under the
Securities Act) as of the eligibility determination date for purposes of Rules
164 and 433 under the Securities Act with respect to the offering of the Shares
contemplated by the Registration Statement and the U.S. Prospectus.

 
10.
No approval, authorization, consent, or order, or filing with any governmental
or regulatory commission, board, body, authority, or agency of the United States
of America or the State of Nevada, is required by any of the Applicable Laws (as
defined below) in connection with the issuance and sale of the Shares (including
the issuance of the Warrant Shares upon exercise of the Warrant) or with the
consummation by the Company of the transactions contemplated by the Underwriting
Agreement, other than approvals, authorizations, consents, orders, and filings
which have been obtained or made (except that we express no opinion as to any
necessary qualification under the state securities or blue sky laws of the
various jurisdictions in which the Shares are being offered by the Underwriters
and we express no opinion with respect to the Conduct Rules of FINRA).
“Applicable Laws” means those laws, rules and regulations of the State of Nevada
and the federal laws of the United States in each case that, in our experience,
are normally applicable to transactions of the type contemplated by the
Underwriting Agreement except that “Applicable Laws” does not include the
anti-fraud provisions of the federal securities laws of the United States or any
state securities or “blue-sky” laws of the various states of the United States.

 
11.
The execution, delivery, and performance of the Underwriting Agreement by the
Company, the issuance and sale of the Shares, and the consummation of the
transactions contemplated by the Underwriting Agreement do not and will not
result in any breach or violation of, constitute a default under, constitute any
event which, with notice, lapse of time, or both, would result in any breach or
violation of or constitute a default under, give rise to any right of
termination, cancellation, or acceleration under, or result in the creation or
imposition of a lien, charge, or encumbrance on any property or assets of the
Company or any Subsidiary pursuant to: (i) the Certificate of Incorporation or
the By-laws of the Company or any Subsidiary, each as amended, (ii) any
agreement set forth on Schedule I to this letter, (iii) any of the Applicable
Laws, or (iv) any decree, judgment, or order which, to our knowledge, is
applicable to the Company or any Subsidiary or any of their respective
properties.

 
12.
Neither the Company nor any Subsidiary is an “investment company” or an entity
“controlled” by an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended.

 
13.
The Registration Statement and the U.S. Prospectus (other than (i) the financial
statements and schedules and other financial data included or incorporated by
reference therein and (ii) the information derived from the reports of or
attributed to persons named in the U.S. Prospectus under the heading “Experts”
as to which we express no opinion),

 
 
C-2
 

--------------------------------------------------------------------------------

 
 
 
as of its date, appear on their face to be generally responsive form in all
material respects to the applicable requirements of the Securities Act. Each
U.S. Incorporated Document, at the time such document was filed with the
Commission or at the time such document became effective (other than (i) the
financial statements and schedules and other financial data included or
incorporated by reference therein and (ii) the information derived from the
reports of or attributed to persons named in the U.S. Prospectus under the
heading “Experts” as to which we express no opinion), appear on their face to be
generally responsive in all material respects to the applicable requirements of
the Securities Act or the U.S. Exchange Act and the rules and regulations
promulgated thereunder, as applicable. To our knowledge, the Company is not a
party to any contract, agreement or document of a character that is required to
be filed as an exhibit to, or incorporated by reference in, the Registration
Statement or described in the Registration Statement or the U.S. Prospectus that
has not been so filed, incorporated by reference or described as required.

 
14.
Other than as described in the Registration Statement and the U.S. Prospectus,
to the best of our knowledge, there are no outstanding rights to cause the
Company to have registered under the Securities Act within 180 days after the
date of this opinion letter any shares of Common Stock or shares of any other
capital stock or other equity interests in the Company or to include any such
shares or interest in the Registration Statement or offering contemplated
thereby.

 
15.
The statements in U.S. Prospectus under the captions “Description of Securities”
and “Underwriting,” insofar as such statements constitute a summary of matters
of law, are accurate in all material respects and present fairly the information
required to be shown.

 
16.
To the best of our knowledge and other than as set forth in the U.S. Prospectus
there are not (i) any legal or governmental action or proceeding to which the
Company is a party that challenges the validity or enforceability, or seeks to
enjoin the performance, of the Underwriting Agreement or (ii) any action, suit,
claim, investigation or proceeding pending, threatened, or contemplated to which
the Company or any Subsidiary or any of their respective officers or directors
is or would be a party or to which any of their respective properties is or
would be subject at law or in equity, before or by any federal, state, local or
foreign governmental or regulatory commission, board, body, authority or agency
which is required to be described in the Registration Statement and the U.S.
Prospectus but is not so described as required.

 
*   *   *   *   *
 
The following paragraphs shall be provided in a separate, customary “negative
assurances” letter addressed to the Underwriters, in form satisfactory to the
Underwriters.
 
On the basis of our participation in conferences with officers and other
representatives of the Company, Canadian counsel for the Company,
representatives of the independent accountants for the Company, counsel for the
Underwriters and representatives of the Underwriters at which the contents of
the Registration Statement, the Disclosure Package, the U.S. Prospectus and
related matters were discussed, and although we have not independently
 
 
C-3
 

--------------------------------------------------------------------------------

 
 
verified, and (except as to those matters and to the extent set forth in the
opinion in paragraph 15 in our accompanying opinion addressed to the
Underwriters) are not passing upon and do not assume any responsibility for, the
factual accuracy, completeness or fairness of the statements contained in the
Registration Statement, the Disclosure Package and the U.S. Prospectus, on the
basis of such participation and the information we gained in the course of
performing our work in connection with the matters contemplated by the
Underwriting Agreement, no facts have come to our attention which have caused us
to believe that (i) the Registration Statement, as of the most recent effective
date of each part of the Registration Statement and as of the date hereof,
contained any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, (ii) the documents included in the Disclosure Package,
all considered together, as of the date of the Underwriting Agreement include
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, or
(iii) the U.S. Prospectus, as of the date hereof, includes any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading, it being understood that we express no view with respect
to (a) the financial statements and other financial data and schedules which are
or should be contained or incorporated by reference in the Registration
Statement, the Disclosure Package or the U.S. Prospectus or (b) the information
derived from the reports of or attributed to persons named in the U.S.
Prospectus under the heading “Experts”.
 
 
C-4
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT D
 
Form of Legal Opinion of Company Canadian Counsel
 
1.
The Common Stock is traded on the Toronto Stock Exchange. The Shares to be
issued by the Company pursuant to the Underwriting Agreement have been
conditionally approved for listing on the TSX, subject only to satisfaction of
the conditions set forth in the letter of the TSX dated May 12, 2011.

 
2.
The Company is:

 
 
(a)
A “reporting issuer” under the Securities Act (British Columbia) and is not on
the B.C. Defaulting Issuers List;

 
 
(b)
A “reporting issuer” under the Securities Act (Alberta) and is not in default of
filing requirements concerning continuous disclosure obligations required by
that Act or the rules made under that Act;

 
 
(c)
A “reporting issuer” under The Securities Act, 1988 (Saskatchewan) and is not on
the list of defaulting issuers maintained under the Securities Act, 1988
(Saskatchewan); and

 
 
(d)
A “reporting issuer” in the Province of Ontario and is not indicated on the
Ontario Reporting Issuer List as having failed to comply with a requirement of
Ontario Securities Laws as of the date of the list.

 
3.
All necessary documents have been filed, all requisite proceedings have been
taken and all necessary consents, approvals, authorizations or orders have been
obtained by the Company under the laws of each of the Qualifying Jurisdictions
to qualify the Shares for distribution in each of the Qualifying Jurisdictions
by or through investment dealers or brokers registered under the applicable
securities laws of the Qualifying Jurisdictions who have complied with the
relevant provisions of Canadian Securities Law.

 
4.
The execution, delivery and performance of the Underwriting Agreement and the
consummation of the transactions therein contemplated and the sale of the Shares
will not result in a breach or violation of any of the terms and provisions of,
or constitute a default under, any Canadian federal or Ontario, Alberta,
Saskatchewan or British Columbia statute, rule or regulation, or to our
knowledge any order of any Canadian federal or Ontario, Albert, Saskatchewan or
British Columbia governmental agency or body or any Canadian federal or Ontario,
Alberta, Saskatchewan or British Columbia court having jurisdiction over the
Company.

 
5.
Subject to the qualifications set out therein, the statement of law in the
Canadian Prospectus under the heading “Eligibility for Investment” is a fair and
accurate description of the status of the Shares as qualified investments under
the Income Tax Act (Canada) and the regulations thereto for the trusts referred
to in that statement.  The statements made in the Canadian Prospectus under the
heading “Certain Canadian Federal Income Tax Consequences”, insofar as they
purport to constitute summaries of

 
 
 
D-1
 

--------------------------------------------------------------------------------

 
 
 
 
matters of Canadian federal income tax law and the published administrative and
assessing practices of the Canada Revenue Agency with respect thereto,
constitute accurate summaries of the matters described therein in all material
respects.

 
6.
The form of definitive certificate representing the Shares complies in all
material respects with all applicable rules and regulations of the TSX relating
thereto.

 
 
 
D-1
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
Form of Officers’ Certificate
 
Each of the undersigned, John L. Key, Chief Executive Officer of Gryphon Gold
Corporation, a Nevada corporation (the “Company”), and Matthew A. Fowler, Chief
Financial Officer of the Company, on behalf of the Company, does hereby certify
pursuant to Section 6(k) of that certain Underwriting Agreement dated May 13,
2011 (the “Underwriting Agreement”) between the Company and Roth Capital
Partners, LLC, for itself and on behalf of Acumen Capital Finance Partners
Limited, that, as of the date hereof:
 
1.
He has reviewed the Registration Statement, the Disclosure Package, the U.S.
Prospectus, each Permitted Free Writing Prospectus, if any, and the Canadian
Offering Documents.

 
2.
The representations and warranties of the Company as set forth in the
Underwriting Agreement are true and correct as of the date hereof and as if made
on the date hereof.

 
3.
The Company has performed all of its obligations under the Underwriting
Agreement as are to be performed at or before the date hereof.

 
4.
The conditions set forth in Section 6(i) of the Underwriting Agreement have been
met or satisfied.

 
Capitalized terms used herein without definition shall have the respective
meanings ascribed to them in the Underwriting Agreement.
 
IN WITNESS WHEREOF, the undersigned have hereunto set their hands on this     
day of May, 2011.
 

        By:    
Name:
John L. Key
 
Title:
Chief Executive Officer
   
 
By:
   
Name:
Matthew A. Fowler
 
Title:
Chief Financial Officer

 
 
E-1
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
Form of Secretary’s Certificate
 
I, Lisanna Lewis, in my capacity as Secretary of Gryphon Gold Corporation, a
Nevada corporation (the “Company”), do hereby certify on behalf of the Company
that:
 
1.
Attached hereto as Annex A is a full, true and correct copy of the Certificate
of Incorporation of the Company and each amendment thereto since the date
thereof (the “Certificate”), as in full force and effect on the date hereof.
Except as provided in the Certificate, no amendment to the Certificate has been
approved by the Board of Directors of the Company (the “Board”) or the
stockholders of the Company to effect or authorize any further amendment or
modification thereto or in contemplation of the liquidation or dissolution of
the Company prior to the consummation of the transactions contemplated by the
Underwriting Agreement.

 
2.
Attached hereto as Annex B is a full, true and correct copy of the By-laws of
the Company as in full force and effect on the date hereof.

 
3.
Attached hereto as Annexes C-1 and C-2 are full, true and correct copies of
resolutions duly adopted by the Board (i) on January 20, 2011 with respect to
the filing of the Registration Statement (as defined below), the engagement of
the U.S. Underwriter (as defined below) and the appointment of members to the
Pricing Committee of the Board, and (ii) on May 12, 2011 with respect to the
engagement of the Canadian Underwriter (as defined below), the transactions
contemplated by the Underwriting Agreement (as defined below) and pricing. Such
resolutions have not been amended, rescinded, or modified since their adoption
and remain in full force and effect as of the date hereof, and are the only
resolutions adopted by the Board or by any committee of or designated by the
Board or the Pricing Committee relating to the authorization and ratification of
all necessary corporate action, as the case may be, taken and to be taken by the
Company in connection with the Registration Statement on Form S-1 (File
No. 333-172083) (the “Registration Statement”), the preliminary short form
prospectus first filed in Canada on February 4, 2011 (as amended, the “Canadian
Preliminary Prospectus”), the Underwriting Agreement dated May 13, 2011
(the “Underwriting Agreement”), between the Company and Roth Capital Partners,
LLC (the “U.S. Underwriter”), for itself and on behalf of Acumen Capital Finance
Partners Limited (the “Canadian Underwriter”, and collectively with the U.S.
Underwriter, the “Underwriters”), and the transactions contemplated by the
Underwriting Agreement.

 
4.
The Underwriting Agreement, as executed and delivered by the Company, is
substantially in the form approved by the Board (or a duly authorized committee
of the Board) at a duly held meeting or action by unanimous written consent
thereof.

 
5.
Each person who, as a director or officer of the Company or as attorney-in-fact
of a director or officer of the Company, signed (i) the Registration Statement,
including any amendments thereto (the “Amendments”), (ii) the Underwriting
Agreement, or (iii) any other document delivered in connection with the sale and
offering of the Shares (as

 
F-1
 

--------------------------------------------------------------------------------

 
 
 
defined in the Underwriting Agreement) and the closing related thereto was duly
elected or appointed, qualified and acting as such director or officer at the
respective times of the signing and delivery thereof and was duly authorized to
sign such document on behalf of the Company, and the signature of each such
person appearing on each such document is the genuine signature of such director
or officer.

 
6.
The signed copies of the Registration Statement and the Amendments, and of the
Canadian Preliminary Prospectus and amendments thereto, including (i) the
consents and accountants’ reports contained therein and (ii) all exhibits filed
therewith, previously furnished to Roth Capital Partners, LLC or its counsel,
and to Acumen Capital Finance Partners Limited or its counsel, are true,
complete and correct copies.

 
7.
The minute books, records, and other documents of the Company relating to all
proceedings of the stockholders and the Board made available to Paul, Hastings,
Janofsky & Walker, LLP, Blake, Cassels & Graydon LLP, Borden Ladner Gervais LLP
and Dorsey & Whitney LLP are true, correct and complete in all material respects
and there have been no material changes, additions or alterations in said minute
books as provided or made available to Paul, Hastings, Janofsky & Walker, LLP,
Blake, Cassels & Graydon LLP, Borden Ladner Gervais LLP and Dorsey & Whitney LLP
that have not been disclosed to those parties in writing.

 
8.
Paul, Hastings, Janofsky & Walker, LLP, Blake, Cassels & Graydon LLP, Borden
Ladner Gervais LLP and Dorsey & Whitney LLP are entitled to rely on this
certificate in connection with the opinion each firm is rendering pursuant to
the Underwriting Agreement.

 
IN WITNESS WHEREOF, I have signed this certificate by and on behalf of the
Company this the      day of May, 2011.
 
 

     
 
By:  
 
Name: 
Lisanna Lewis
 
Title: 
Secretary



I, John L. Key, Chief Executive Officer of the Company, do hereby certify that
Lisanna Lewis is the duly elected, qualified and acting Secretary of the
Company, and the signature set forth above is Lisanna Lewis’s true and genuine
signature.
 

     
 
By:   
 
Name: 
John L. Key
 
Title: 
Chief Executive Officer


 
F-1
 

--------------------------------------------------------------------------------

 
 